Volume 1 of 2

                   FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

NAVAJO NATION; HAVASUPAI TRIBE;           
REX TILOUSI; DIANNA UQUALLA;
SIERRA CLUB; WHITE MOUNTAIN
APACHE NATION; YAVAPAI-APACHE
NATION; THE FLAGSTAFF ACTIVIST
NETWORK,
               Plaintiffs-Appellants,
                 and
HUALAPAI TRIBE; NORRIS NEZ; BILL
BUCKY PRESTON; HOPI TRIBE;                      No. 06-15371
CENTER FOR BIOLOGICAL DIVERSITY,                 D.C. Nos.
                                          
                            Plaintiffs,       CV-05-01824-PGR
                  v.                          CV-05-01914-PGR
UNITED STATES FOREST SERVICE;                 CV-05-01949-PGR
NORA RASURE, in her official                  CV-05-01966-PGR
capacity as Forest Supervisor,
Responsible Officer, Coconino
National Forest; HARV FORSGREN,
appeal deciding office, Regional
Forester, in his official capacity,
              Defendants-Appellees,
ARIZONA SNOWBOWL RESORT
LIMITED PARTNERSHIP,
    Defendant-intervenor-Appellee.
                                          



                              10033
10034                NAVAJO NATION v. USFS



NAVAJO NATION; HUALAPAI TRIBE;            
NORRIS NEZ; BILL BUCKY PRESTON;
HAVASUPAI TRIBE; REX TILOUSI;
DIANNA UQUALLA; SIERRA CLUB;
WHITE MOUNTAIN APACHE NATION;
YAVAPAI-APACHE NATION; CENTER
FOR BIOLOGICAL DIVERSITY; THE
FLAGSTAFF ACTIVIST NETWORK,
                            Plaintiffs,
                 and                            No. 06-15436
HOPI TRIBE,                                      D.C. Nos.
                                          
                 Plaintiff-Appellant,         CV-05-01824-PGR
                  v.                          CV-05-01914-PGR
UNITED STATES FOREST SERVICE;                 CV-05-01949-PGR
NORA RASURE, in her official                  CV-05-01966-PGR
capacity as Forest Supervisor,
Responsible Officer, Coconino
National Forest; HARV FORSGREN,
appeal deciding office, Regional
Forester, in his official capacity,
              Defendants-Appellees,
ARIZONA SNOWBOWL RESORT
LIMITED PARTNERSHIP,
    Defendant-intervenor-Appellee.
                                          
                    NAVAJO NATION v. USFS               10035



HUALAPAI TRIBE; NORRIS NEZ; BILL        
BUCKY PRESTON,
               Plaintiffs-Appellants,
                  v.
                                              No. 06-15455
UNITED STATES FOREST SERVICE;
NORA RASURE, in her official                   D.C. No.
                                            CV-05-01824-PGR
capacity as Forest Supervisor,
Responsible Officer, Coconino                  OPINION
National Forest; HARV FORSGREN,
appeal deciding office, Regional
Forester, in his official capacity,
              Defendants-Appellees.
                                        
        Appeal from the United States District Court
                 for the District of Arizona
        Paul G. Rosenblatt, District Judge, Presiding

                 Argued and Submitted
         December 11, 2007—Pasadena, California

                    Filed August 8, 2008

  Before: Alex Kozinski, Chief Judge, Harry Pregerson,
       Diarmuid F. O’Scannlain, Pamela Ann Rymer,
         Andrew J. Kleinfeld, Barry G. Silverman,
William A. Fletcher, Raymond C. Fisher, Richard R. Clifton,
     Carlos T. Bea, and Sandra S. Ikuta, Circuit Judges.

                   Opinion by Judge Bea;
                Dissent by Judge W. Fletcher
                  NAVAJO NATION v. USFS               10039


                        COUNSEL

Howard M. Shanker (argued), Laura Lynn Berglan, The
Shanker Law Firm, PLC, Tempe, Arizona; Jack F. Trope
(argued), Association on American Indian Affairs, Rockville,
Maryland; William C. Zukosky, DNA-People’s Legal Ser-
vices, Flagstaff, Arizona; Terence M. Gurley and Zackeree
Kelin, DNA-People’s Legal Services, Window Rock, Ari-
zona; Lisa A. Reynolds, James E. Scarboro (argued), Arnold
& Porter LLP, Denver, Colorado; Anthony S. Canty, Lynelle
Kym Hartway, Office of General Counsel, The Hopi Tribe,
Kykotsmovi, Arizona, for the plaintiffs-appellants.

Catherine E. Stetson (argued), Andrew L. Spielman, Hogan &
Hartson LLP, Washington, DC; Janice M. Schneider, Bruce
Babbitt, Latham & Watkins LLP, Washington, DC; Sue Ellen
Wooldridge, Matthew J. McKeown, Andrew C. Mergen,
Kathryn E. Kovacs, Lane M. McFadden (argued), United
States Department of Justice, Environment & Natural
Resources Division, Washington, DC; Philip A. Robbins,
Paul G. Johnson, Michael J. O’Connor, John J. Egbert, Jen-
nings, Strouss & Salmon, P.L.C., Phoenix, Arizona, for the
defendants-appellees.
10040                 NAVAJO NATION v. USFS
Geraldine Link, National Ski Areas Association, Lakewood,
Colorado; Ezekiel J. Williams, Jacy T. Rock, Faegre & Ben-
son LLP, Denver, Colorado; Glenn E. Porzak, P. Fritz Holle-
man, Eli A. Feldman, Porzak Browning & Bushong LLP,
Boulder, Colorado; for the National Ski Areas Association as
Amicus Curiae in Support of the defendants-appellees.

William Perry Pendley, Mountain States Legal Foundation,
Lakewood, Colorado; for the Mountain States Legal Founda-
tion as Amicus Curiae in Support of the defendants-appellees.


                             OPINION

BEA, Circuit Judge:

   In this case, American Indians ask us to prohibit the federal
government from allowing the use of artificial snow for skiing
on a portion of a public mountain sacred in their religion. At
the heart of their claim is the planned use of recycled waste-
water, which contains 0.0001% human waste, to make artifi-
cial snow.1 The Plaintiffs claim the use of such snow on a
sacred mountain desecrates the entire mountain, deprecates
their religious ceremonies, and injures their religious sensibil-
ities. We are called upon to decide whether this government-
approved use of artificial snow on government-owned park
land violates the Religious Freedom Restoration Act of 1993
(“RFRA”), 42 U.S.C. §§ 2000bb et seq., the National Envi-
ronmental Policy Act of 1969 (“NEPA”), 42 U.S.C. §§ 4321
et seq., and the National Historic Preservation Act (“NHPA”),
16 U.S.C. §§ 470 et seq. We hold that it does not, and affirm
the district court’s denial of relief on all grounds.
  1
   It appears that some of the Plaintiffs would challenge any means of
making artificial snow, even if no recycled wastewater were used. Panel
Oral Argument (Sept. 14, 2006) at 12:25-12:45 (Hopi Plaintiffs).
                       NAVAJO NATION v. USFS                        10041
                                  ***

   Plaintiff Indian tribes and their members consider the San
Francisco Peaks in Northern Arizona to be sacred in their reli-
gion.2 They contend that the use of recycled wastewater to
make artificial snow for skiing on the Snowbowl, a ski area
that covers approximately one percent of the San Francisco
Peaks, will spiritually contaminate the entire mountain and
devalue their religious exercises. The district court found the
Plaintiffs’ beliefs to be sincere; there is no basis to challenge
that finding. The district court also found, however, that there
are no plants, springs, natural resources, shrines with religious
significance, or religious ceremonies that would be physically
affected by the use of such artificial snow. No plants would
be destroyed or stunted; no springs polluted; no places of wor-
ship made inaccessible, or liturgy modified. The Plaintiffs
continue to have virtually unlimited access to the mountain,
including the ski area, for religious and cultural purposes. On
the mountain, they continue to pray, conduct their religious
ceremonies, and collect plants for religious use.

   Thus, the sole effect of the artificial snow is on the Plain-
tiffs’ subjective spiritual experience. That is, the presence of
the artificial snow on the Peaks is offensive to the Plaintiffs’
feelings about their religion and will decrease the spiritual ful-
fillment Plaintiffs get from practicing their religion on the
mountain. Nevertheless, a government action that decreases
the spirituality, the fervor, or the satisfaction with which a
  2
   The Plaintiffs-Appellants in this case are the Navajo Nation, the Hopi
Tribe, the Havasupai Tribe, the Hualapai Tribe, the Yavapai-Apache
Nation, the White Mountain Apache Nation, Bill Bucky Preston (a mem-
ber of the Hopi Tribe), Norris Nez (a member of the Navajo Nation), Rex
Tilousi (a member of the Havasupai Tribe), Dianna Uqualla (a member of
the Havasupai Tribe), the Sierra Club, the Center for Biological Diversity,
and the Flagstaff Activist Network.
   The Defendants-Appellees are the United States Forest Service; Nora
Rasure, the Forest Supervisor; Harv Forsgren, the Regional Forester; and
Intervenor Arizona Snowbowl Resort Limited Partnership.
10042                NAVAJO NATION v. USFS
believer practices his religion is not what Congress has
labeled a “substantial burden”—a term of art chosen by Con-
gress to be defined by reference to Supreme Court precedent
—on the free exercise of religion. Where, as here, there is no
showing the government has coerced the Plaintiffs to act con-
trary to their religious beliefs under the threat of sanctions, or
conditioned a governmental benefit upon conduct that would
violate the Plaintiffs’ religious beliefs, there is no “substantial
burden” on the exercise of their religion.

   Were it otherwise, any action the federal government were
to take, including action on its own land, would be subject to
the personalized oversight of millions of citizens. Each citizen
would hold an individual veto to prohibit the government
action solely because it offends his religious beliefs, sensibili-
ties, or tastes, or fails to satisfy his religious desires. Further,
giving one religious sect a veto over the use of public park
land would deprive others of the right to use what is, by defi-
nition, land that belongs to everyone.

   “[W]e are a cosmopolitan nation made up of people of
almost every conceivable religious preference.” Braunfeld v.
Brown, 366 U.S. 599, 606 (1961). Our nation recognizes and
protects the expression of a great range of religious beliefs.
Nevertheless, respecting religious credos is one thing; requir-
ing the government to change its conduct to avoid any per-
ceived slight to them is quite another. No matter how much
we might wish the government to conform its conduct to our
religious preferences, act in ways that do not offend our reli-
gious sensibilities, and take no action that decreases our spiri-
tual fulfillment, no government—let alone a government that
presides over a nation with as many religions as the United
States of America—could function were it required to do so.
Lyng v. Nw. Indian Cemetery Protective Ass’n, 485 U.S. 439,
452 (1988).
                        NAVAJO NATION v. USFS                        10043
           I.   Factual and Procedural Background3

   The Snowbowl ski area (“the Snowbowl”) is located on
federally owned public land and operates under a special use
permit issued by the United States Forest Service (“the Forest
Service”). Navajo Nation v. U.S. Forest Serv., 408 F. Supp.
2d 866, 883-84 (D. Ariz. 2006). Specifically, the Snowbowl
is situated on Humphrey’s Peak, the highest of the San Fran-
cisco Peaks (“the Peaks”), located within the Coconino
National Forest in Northern Arizona. Id. at 869, 883. The
Peaks cover about 74,000 acres. Id. at 883. The Snowbowl
sits on 777 acres, or approximately one percent of the Peaks.
Id. at 883-84.

   The Forest Service designated the Snowbowl as a public
recreation facility after finding the Snowbowl “represented an
opportunity for the general public to access and enjoy public
lands in a manner that the Forest Service could not otherwise
offer in the form of a major facility anywhere in Arizona.” Id.
at 884. The Snowbowl has been in operation since the 1930s
and is the only downhill ski area within the Coconino
National Forest.4 Id.

  The Peaks have long-standing religious and cultural signifi-
cance to Indian tribes. The tribes believe the Peaks are a liv-
ing entity. Id. at 887. They conduct religious ceremonies, such
as the Navajo Blessingway Ceremony, on the Peaks. Id. The
  3
     We find no clear error in the district court’s findings of fact, so our
statement of the facts is based on the district court opinion. The dissent
cursorily asserts that “the majority misstates the evidence below,” Dissent
at 10077, but fails to cite any fact in the opinion that it claims to be mis-
stated, or as to which the district court erred in its findings of fact.
   4
     In addition to downhill skiing, many other activities are conducted on
the Peaks: sheep and cattle grazing, timber harvesting, road building, min-
ing, motorcross, mountain biking, horseback riding, hiking, and camping.
Navajo Nation, 408 F. Supp. 2d at 884. Further, gas and electric transmis-
sion lines, water pipelines, and cellular towers are located on the Peaks.
Id.
10044                 NAVAJO NATION v. USFS
tribes also collect plants, water, and other materials from the
Peaks for medicinal bundles and tribal healing ceremonies. Id.
According to the tribes, the presence of the Snowbowl dese-
crates for them the spirituality of the Peaks. Id. Certain Indian
religious practitioners believe the desecration of the Peaks has
caused many disasters, including the September 11, 2001 ter-
rorist attacks, the Columbia Space Shuttle accident, and
increases in natural disasters. Id.

   This case is not the first time Indian tribes have challenged
the operation of the Snowbowl. In 1981, before the enactment
of RFRA, the tribes brought a challenge to the Forest Ser-
vice’s approval of a number of upgrades to the Snowbowl,
including the installation of new lifts, slopes, and facilities.
See Wilson v. Block, 708 F.2d 735, 739 (D.C. Cir. 1983).5 The
tribes asserted that the approved upgrades would “seriously
impair their ability to pray and conduct ceremonies upon the
Peaks” and to gather from the Peaks sacred objects necessary
to their religious practices. Id. at 740. According to the tribes,
this constituted an unconstitutional burden on the exercise of
their religion under the Free Exercise Clause of the First
Amendment. Id.

   The D.C. Circuit in Wilson rejected the Indian tribes’ chal-
lenge to the upgrades. Id. at 739-45. Although the court noted
that the proposed upgrades would cause the Indians “spiritual
disquiet,” the upgrades did not impose a sufficient burden on
the exercise of their religion: “Many government actions may
offend religious believers, and may cast doubt upon the verac-
ity of religious beliefs, but unless such actions penalize faith,
they do not burden religion.” Id. at 741-42. The Indian tribes
have continued to conduct religious activities on the Peaks
ever since. Navajo Nation, 408 F. Supp. 2d at 884.
  5
   At the time Wilson was decided, artificial snow from recycled waste-
water was not used on the Snowbowl and was thus not at issue.
                       NAVAJO NATION v. USFS                        10045
   With this brief background, we turn to the Plaintiffs’ chal-
lenge in this case. In 2002, the Snowbowl submitted a pro-
posal to the Forest Service to upgrade its operations. Id. at
885. The proposal included a request for artificial snowmak-
ing from recycled wastewater for use on the Snowbowl. Id.
The Snowbowl had suffered highly variable snowfall for sev-
eral years; this resulted in operating losses that threatened its
ski operation. Id. at 884-85, 907. Indeed, the district court
found that artificial snowmaking is “needed to maintain the
viability of the Snowbowl as a public recreational resource.”
Id. at 907.

   The recycled wastewater to be used for snowmaking is
classified as “A+” by the Arizona Department of Environ-
mental Quality (“ADEQ”).6 Id. at 887. A+ recycled waste-
water is the highest quality of recycled wastewater recognized
by Arizona law and may be safely and beneficially used for
many purposes, including irrigating school ground landscapes
and food crops. See Ariz. Admin. Code R18-11-309 tbl. A.
Further, the ADEQ has specifically approved the use of recy-
cled wastewater for snowmaking. Id.

   In addition to being used to make snow, the recycled waste-
water also will be used for fire suppression on the Peaks. Nav-
ajo Nation, 408 F. Supp. 2d at 886. The pipeline that will
transport the recycled wastewater to the Snowbowl will be
equipped with fire hydrants to provide water for fire suppres-
sion in rural residential areas and to fight forest fires. Id. Fur-
  6
    The recycled wastewater that will be used at the Snowbowl “will
undergo specific advanced treatment requirements, including tertiary treat-
ment with disinfection. In addition, the reclaimed water will comply with
specific monitoring requirements, including frequent microbiological test-
ing to assure pathogens are removed, and reporting requirements.” Navajo
Nation, 408 F. Supp. 2d at 887. Further, the recycled wastewater will
“comply with extensive treatment and monitoring requirements under
three separate permit programs: the Arizona Pollutant Discharge Elimina-
tion System (“AZPDES”) Permit, the Arizona Aquifer Protection Permit
Program, and the Water Reuse Program.” Id.
10046                   NAVAJO NATION v. USFS
ther, a reservoir of recycled wastewater will be kept on the
Snowbowl for forest fire suppression. Id.

   The Forest Service conducted an extensive review of the
Snowbowl’s proposal. As part of its review, the Forest Ser-
vice made more than 500 contacts with Indian tribes, includ-
ing between 40 and 50 meetings, to determine the potential
impact of the proposal on the tribes.7 Id. at 885. In a Decem-
ber 2004 Memorandum of Agreement, the Forest Service
committed to, among other things: (1) continue to allow the
tribes access to the Peaks, including the Snowbowl, for cul-
tural and religious purposes; and (2) work with the tribes peri-
odically to inspect the conditions of the religious and cultural
sites on the Peaks and ensure the tribes’ religious activities on
the Peaks are uninterrupted. Id. at 900-01.
  7
    Of course, the impact of the Snowbowl proposal on the American
Indian tribes is not the only factor the Forest Service must consider in
administering the Coconino National Forest. Congress has directed the
Forest Service to manage the National Forests for “outdoor recreation,
range, timber, watershed, and wildlife and fish purposes.” 16 U.S.C.
§ 528. Additionally, the Forest Service must follow a number of other
directives under federal laws and executive orders in administering the
Coconino National Forest, including, but not limited to: NEPA; NHPA;
the Endangered Species Act of 1973 (“ESA”), 16 U.S.C. § 1531 et seq.;
the National Forest Ski Area Permit Act of 1986, 16 U.S.C. § 497b; the
Wilderness Act, 16 U.S.C. § 1131 et seq.; and the Multiple-Use Sustained-
Yield Act of 1960, 16 U.S.C. §§ 528 et seq. Navajo Nation, 408 F. Supp.
2d at 896.
   The Forest Service’s task is complicated by the number of sacred sites
under its jurisdiction. In the Coconino National Forest alone, there are
approximately a dozen mountains recognized as sacred by American
Indian tribes. Id. at 897. The district court found the tribes hold other land-
scapes to be sacred as well, such as canyons and canyon systems, rivers
and river drainages, lakes, discrete mesas and buttes, rock formations,
shrines, gathering areas, pilgrimage routes, and prehistoric sites. Id.
Within the Southwestern Region forest lands alone, there are between
40,000 and 50,000 prehistoric sites. Id. The district court also found the
Navajo and the Hualapai Plaintiffs consider the entire Colorado River to
be sacred. Id. at 897-98. New sacred areas are continuously being recog-
nized by the Plaintiffs. Id. at 898.
                     NAVAJO NATION v. USFS                     10047
   Following the review process, the Forest Supervisor
approved the Snowbowl’s proposal, including the use of recy-
cled wastewater to make artificial snow, and issued a Final
Environmental Impact Statement and a Record of Decision in
February 2005. Id. at 885-86. The Plaintiffs appealed the For-
est Supervisor’s decision approving the Snowbowl’s proposal
to an administrative appeal board within the Forest Service.
Id. In June 2005, the Forest Service issued its final adminis-
trative decision and affirmed the Forest Supervisor’s approval
of the proposed upgrades. Id. at 886.

   After their unsuccessful administrative appeal, the Plain-
tiffs filed this action in federal district court. The Plaintiffs
alleged that the Forest Service’s authorization of the use of
recycled wastewater on the Snowbowl violates: (1) RFRA; (2)
NEPA; (3) NHPA; (4) ESA; (5) the Grand Canyon National
Park Enlargement Act (“GCEA”), 16 U.S.C. § 228i; and (6)
the National Forest Management Act of 1976 (“NFMA”), 16
U.S.C. §§ 1600 et seq.8 Id. at 871. Following cross-motions
for summary judgment, the district court denied the Plaintiffs’
motions for summary judgment and granted the Defendants’
motion for summary judgment on all claims, except the
RFRA claim. Id. at 869, 908.

   After an 11-day bench trial on the RFRA claim, the district
court held that the proposed upgrades, including the use of
recycled wastewater to make artificial snow on the Peaks, do
not violate RFRA. Id. at 883, 907. The district court found
that the upgrades did not bar the Plaintiffs’ “access, use, or
ritual practice on any part of the Peaks.” Id. at 905. As a
result, the court held that the Plaintiffs had failed to demon-
strate the Snowbowl upgrade “coerces them into violating
their religious beliefs or penalizes their religious activity,” as
required to establish a substantial burden on the exercise of
their religion under RFRA. Id.
  8
  On appeal, the Plaintiffs have abandoned their claims under the ESA,
GCEA, and NFMA, leaving only the RFRA, NEPA, and NHPA claims.
10048                  NAVAJO NATION v. USFS
   A three-judge panel of this court reversed the district court
in part, holding that the use of recycled wastewater on the
Snowbowl violates RFRA, and in one respect, that the Forest
Service failed to comply with NEPA. See Navajo Nation v.
U.S. Forest Serv., 479 F.3d 1024, 1029 (9th Cir. 2007). The
panel affirmed the grant of summary judgment to the Defen-
dants on four of five NEPA claims and the NHPA claim. Id.
We took the case en banc to revisit the panel’s decision and
to clarify our circuit’s interpretation of “substantial burden”
under RFRA.

                     II.   Standard of Review

   We review de novo the district court’s grant of summary
judgment. Muckleshoot Indian Tribe v. U.S. Forest Serv., 177
F.3d 800, 804 (9th Cir. 1999). We review the district court’s
conclusions of law following a bench trial de novo and its
findings of fact for clear error. Lentini v. Cal. Ctr. for the
Arts, Escondido, 370 F.3d 837, 843 (9th Cir. 2004).

      III.   Religious Freedom Restoration Act of 1993

   Plaintiffs contend the use of artificial snow, made from
recycled wastewater, on the Snowbowl imposes a substantial
burden on the free exercise of their religion, in violation of the
Religious Freedom Restoration Act of 1993 (“RFRA”), 42
U.S.C. §§ 2000bb et seq. We hold that the Plaintiffs have
failed to establish a RFRA violation. The presence of recycled
wastewater on the Peaks does not coerce the Plaintiffs to act
contrary to their religious beliefs under the threat of sanctions,
nor does it condition a governmental benefit upon conduct
that would violate their religious beliefs, as required to estab-
lish a “substantial burden” on religious exercise under RFRA.9
  9
   The Defendants do not contend RFRA is inapplicable to the govern-
ment’s use and management of its own land, which is at issue in this case.
Because this issue was not raised or briefed by the parties, we have no
occasion to consider it. Therefore, we assume, without deciding, that
RFRA applies to the government’s use and management of its land, and
conclude there is no RFRA violation in this case.
                        NAVAJO NATION v. USFS                     10049
   [1] RFRA was enacted in response to the Supreme Court’s
decision in Employment Division v. Smith, 494 U.S. 872
(1990).10 In Smith, the Supreme Court held that the Free Exer-
cise Clause does not bar the government from burdening the
free exercise of religion with a “valid and neutral law of gen-
eral applicability.” Id. at 879 (citation and internal quotation
marks omitted). Applying that standard, the Smith Court
rejected the Free Exercise Clause claims of the plaintiffs, who
were denied state unemployment compensation after being
discharged from their jobs for ingesting peyote for religious
purposes. Id. at 890.

   [2] Congress found that in Smith, the “Supreme Court virtu-
ally eliminated the requirement that the government justify
burdens on religious exercise imposed by laws neutral toward
religion.” 42 U.S.C. § 2000bb(a)(4). Congress further found
that “laws ‘neutral’ toward religion may burden religious
exercise as surely as laws intended to interfere with religious
exercise.” Id. § 2000bb(a)(2). With the enactment of RFRA,
Congress created a cause of action for persons whose exercise
of religion is substantially burdened by a government action,
regardless of whether the burden results from a neutral law of
general applicability. See id. § 2000bb-1. RFRA states, in rel-
evant part:

       (a) In general

       Government shall not substantially burden a person’s
       exercise of religion even if the burden results from
       a rule of general applicability, except as provided in
       subsection (b) of this section.
  10
    In City of Boerne v. Flores, 521 U.S. 507 (1997), the Supreme Court
invalidated RFRA as applied to the States and their subdivisions, holding
RFRA exceeded Congress’s powers under the Enforcement Clause of the
Fourteenth Amendment. Id. at 532, 536. We have held that RFRA remains
operative as to the federal government. See Guam v. Guerrero, 290 F.3d
1210, 1220-22 (9th Cir. 2002).
10050                 NAVAJO NATION v. USFS
      (b) Exception

      Government may substantially burden a person’s
      exercise of religion only if it demonstrates that appli-
      cation of the burden to the person—

          (1) is in furtherance of a compelling gov-
          ernmental interest; and

          (2) is the least restrictive means of further-
          ing that compelling governmental interest.

Id.

   [3] To establish a prima facie RFRA claim, a plaintiff must
present evidence sufficient to allow a trier of fact rationally to
find the existence of two elements. First, the activities the
plaintiff claims are burdened by the government action must
be an “exercise of religion.” See id. § 2000bb-1(a). Second,
the government action must “substantially burden” the plain-
tiff’s exercise of religion. See id. If the plaintiff cannot prove
either element, his RFRA claim fails. Conversely, should the
plaintiff establish a substantial burden on his exercise of reli-
gion, the burden of persuasion shifts to the government to
prove that the challenged government action is in furtherance
of a “compelling governmental interest” and is implemented
by “the least restrictive means.” See id. § 2000bb-1(b). If the
government cannot so prove, the court must find a RFRA vio-
lation.

   We now turn to the application of these principles to the
facts of this case. The first question is whether the activities
Plaintiffs claim are burdened by the use of recycled waste-
water on the Snowbowl constitute an “exercise of religion.”
RFRA defines “exercise of religion” as “any exercise of reli-
gion, whether or not compelled by, or central to, a system of
religious belief.” 42 U.S.C. § 2000bb-2(4); 42 U.S.C.
§ 2000cc-5(7)(A). The Defendants do not contest the district
                    NAVAJO NATION v. USFS                  10051
court’s holding that the Plaintiffs’ religious beliefs are sincere
and the Plaintiffs’ religious activities on the Peaks constitute
an “exercise of religion” within the meaning of RFRA.

   [4] The crux of this case, then, is whether the use of recy-
cled wastewater on the Snowbowl imposes a “substantial bur-
den” on the exercise of the Plaintiffs’ religion. RFRA does
not specifically define “substantial burden.” Fortunately, we
are not required to interpret the term by our own lights.
Rather, we are guided by the express language of RFRA and
decades of Supreme Court precedent.

                               A.

   [5] Our interpretation begins, as it must, with the statutory
language. RFRA’s stated purpose is to “restore the compel-
ling interest test as set forth in Sherbert v. Verner, 374 U.S.
398 (1963) and Wisconsin v. Yoder, 406 U.S. 205 (1972) and
to guarantee its application in all cases where free exercise of
religion is substantially burdened.” 42 U.S.C. § 2000bb(b)(1).
RFRA further states “the compelling interest test as set forth
in . . . Federal court rulings [prior to Smith] is a workable test
for striking sensible balances between religious liberty and
competing prior governmental interests.” Id. § 2000bb(a)(5).

   Of course, the “compelling interest test” cited in the above-
quoted RFRA provisions applies only if there is a substantial
burden on the free exercise of religion. That is, the govern-
ment is not required to prove a compelling interest for its
action or that its action involves the least restrictive means to
achieve its purpose, unless the plaintiff first proves the gov-
ernment action substantially burdens his exercise of religion.
The same cases that set forth the compelling interest test also
define what kind or level of burden on the exercise of religion
is sufficient to invoke the compelling interest test. See Her-
nandez v. Comm’r, 490 U.S. 680, 699 (1989) (noting the “free
exercise inquiry asks whether government has placed a sub-
stantial burden” on the free exercise of religion (citing Yoder
10052                  NAVAJO NATION v. USFS
and other pre-Smith decisions)). Therefore, the cases that
RFRA expressly adopted and restored—Sherbert, Yoder, and
federal court rulings prior to Smith—also control the “sub-
stantial burden” inquiry.

  It is to those decisions we now turn.

                                   B.

   In Sherbert, a Seventh-day Adventist was fired by her
South Carolina employer because she refused to work on Sat-
urdays, her faith’s day of rest. Sherbert, 374 U.S. at 399.
Sherbert filed a claim for unemployment compensation bene-
fits with the South Carolina Employment Security Commis-
sion, which denied her claim, finding she had failed to accept
work without good cause. Id. at 399-401. The Supreme Court
held South Carolina could not, under the Free Exercise
Clause, condition unemployment compensation so as to deny
benefits to Sherbert because of the exercise of her faith. Such
a condition unconstitutionally forced Sherbert “to choose
between following the precepts of her religion and forfeiting
benefits, on the one hand, and abandoning one of the precepts
of her religion in order to accept work, on the other hand.” Id.
at 404.11

   In Yoder, defendants, who were members of the Amish
religion, were convicted of violating a Wisconsin law that
required their children to attend school until the children
  11
    As the Supreme Court later elaborated:
Where the state conditions receipt of an important benefit upon conduct
proscribed by a religious faith, or where it denies such a benefit because
of conduct mandated by religious belief, thereby putting substantial pres-
sure on an adherent to modify his behavior and to violate his beliefs, a
burden upon religion exists. While the compulsion may be indirect, the
infringement upon free exercise is nonetheless substantial.
Thomas v. Review Bd. of Ind. Employment Sec. Div., 450 U.S. 707, 717-18
(1981) (emphasis added) (discussing Sherbert).
                    NAVAJO NATION v. USFS                  10053
reached the age of sixteen, under the threat of criminal sanc-
tions for the parents. Yoder, 406 U.S. at 207-08. The defen-
dants sincerely believed their children’s attendance in high
school was “contrary to the Amish religion and way of life.”
Id. at 209. The Supreme Court reversed the defendants’ con-
victions, holding the application of the compulsory school-
attendance law to the defendants “unduly burden[ed]” the
exercise of their religion, in violation of the Free Exercise
Clause. Id. at 207, 220. According to the Court, the Wisconsin
law “affirmatively compel[led the defendants], under threat of
criminal sanction, to perform acts undeniably at odds with
fundamental tenets of their religious beliefs.” Id. at 218.

   [6] The Supreme Court’s decisions in Sherbert and Yoder,
relied upon and incorporated by Congress into RFRA, lead to
the following conclusion: Under RFRA, a “substantial bur-
den” is imposed only when individuals are forced to choose
between following the tenets of their religion and receiving a
governmental benefit (Sherbert) or coerced to act contrary to
their religious beliefs by the threat of civil or criminal sanc-
tions (Yoder). Any burden imposed on the exercise of religion
short of that described by Sherbert and Yoder is not a “sub-
stantial burden” within the meaning of RFRA, and does not
require the application of the compelling interest test set forth
in those two cases.

   [7] Applying Sherbert and Yoder, there is no “substantial
burden” on the Plaintiffs’ exercise of religion in this case. The
use of recycled wastewater on a ski area that covers one per-
cent of the Peaks does not force the Plaintiffs to choose
between following the tenets of their religion and receiving a
governmental benefit, as in Sherbert. The use of recycled
wastewater to make artificial snow also does not coerce the
Plaintiffs to act contrary to their religion under the threat of
civil or criminal sanctions, as in Yoder. The Plaintiffs are not
fined or penalized in any way for practicing their religion on
the Peaks or on the Snowbowl. Quite the contrary: the Forest
Service “has guaranteed that religious practitioners would still
10054                   NAVAJO NATION v. USFS
have access to the Snowbowl” and the rest of the Peaks for
religious purposes. Navajo Nation, 408 F. Supp. 2d at 905.

   [8] The only effect of the proposed upgrades is on the
Plaintiffs’ subjective, emotional religious experience. That is,
the presence of recycled wastewater on the Peaks is offensive
to the Plaintiffs’ religious sensibilities. To plaintiffs, it will
spiritually desecrate a sacred mountain and will decrease the
spiritual fulfillment they get from practicing their religion on
the mountain. Nevertheless, under Supreme Court precedent,
the diminishment of spiritual fulfillment—serious though it
may be—is not a “substantial burden” on the free exercise of
religion.12
  12
     The dissent’s assertion that we misunderstand the “nature of religious
belief and practice” is misplaced. See Dissent at 10104. One need not
study the writings of Sir Francis Bacon, id. at 10076, or William James,
id. at 10105, to understand “religious exercise invariably, and centrally,
involves a ‘subjective spiritual experience.’ ” Id. at 10105. We agree with
the dissent that spiritual fulfillment is a central part of religious exercise.
We also note that the Indians’ conception of their lives as intertwined with
particular mountains, rivers, and trees, which are divine parts of their
being, is very well explained in the dissent. Nevertheless, the question in
this case is not whether a subjective spiritual experience constitutes an
“exercise of religion” under RFRA. That question is undisputed: The Indi-
ans’ religious activities on the Peaks, including the spiritual fulfillment
they derive from such religious activities, are an “exercise of religion.”
   Rather, the sole question is whether a government action that affects
only subjective spiritual fulfillment “substantially burdens” the exercise of
religion. For all of the rich complexity that describes the profound integra-
tion of man and mountain into one, the burden of the recycled wastewater
can only be expressed by the Plaintiffs as damaged spiritual feelings.
Under Supreme Court precedent, government action that diminishes sub-
jective spiritual fulfillment does not “substantially burden” religion.
   Indeed, the Supreme Court in Yoder drew the same distinction between
objective and subjective effect on religious exercise that the dissent criti-
cizes us for drawing today: “Nor is the impact of the compulsory-
attendance law confined to grave interference with important Amish reli-
gious tenets from a subjective point of view. It carries with it precisely the
kind of objective danger to the free exercise of religion that the First
                        NAVAJO NATION v. USFS                          10055
   The Supreme Court’s decision in Lyng v. Northwest Indian
Cemetery Protective Ass’n, 485 U.S. 439 (1988), is on point.
In Lyng, Indian tribes challenged the Forest Service’s
approval of plans to construct a logging road in the Chimney
Rock area of the Six Rivers National Forest in California. Id.
at 442. The tribes contended the construction would interfere
with their free exercise of religion by disturbing a sacred area.
Id. at 442-43. The area was an “integral and indispensible
part” of the tribes’ religious practices, and a Forest Service
study concluded the construction “would cause serious and
irreparable damage to the sacred areas.” Id. at 442 (citations
and internal quotation marks omitted).

   The Supreme Court rejected the Indian tribes’ Free Exer-

Amendment was designed to prevent.” Yoder, 406 U.S. at 218 (emphasis
added). Contrary to the dissent’s assertions, in Yoder, it was not the effect
of the high school’s secular education on the children’s subjective reli-
gious sensibilities that constituted the undue burden on the free exercise
of religion. Rather, the undue burden was the penalty of criminal sanctions
on the parents for refusing to enroll their children in such school. See
Lyng, 485 U.S. at 457 (“[T]here is nothing whatsoever in the Yoder opin-
ion to support the proposition that the ‘impact’ on the Amish religion
would have been constitutionally problematic if the statute at issue had not
been coercive in nature.”); Yoder, 406 U.S. at 218 (“The impact of the
compulsory-attendance law on respondents’ practice of the Amish religion
is not only severe, but inescapable, for the Wisconsin law affirmatively
compels them, under threat of criminal sanction, to perform acts undeni-
ably at odds with fundamental tenets of their religious beliefs.”). Likewise,
in Sherbert, the protected interest was the receipt of unemployment bene-
fits and not, as the dissent contends, the right to take religious rest on Sat-
urday. See Sherbert, 374 U.S. at 410 (“This holding . . . reaffirms a
principle that . . . no State may exclude . . . the members of any . . . faith,
because of their faith, or lack of it, from receiving the benefits of public
welfare legislation.” (citations and internal quotation marks omitted)). The
Sherbert Court certainly did not hold public employers were required not
to work their Seventh-day Adventist employees on Saturdays, or not to
fire them if they refused to work on Saturdays. Hence, the protected inter-
est was not a mandatory day off, but the money from unemployment bene-
fits that voluntarily taking the day off would otherwise forfeit.
10056                    NAVAJO NATION v. USFS
cise Clause challenge.13 The Court held the government plan,
which would “diminish the sacredness” of the land to Indians
and “interfere significantly” with their ability to practice their
religion, did not impose a burden “heavy enough” to violate
the Free Exercise Clause. Id. at 447-49.14 The plaintiffs were
not “coerced by the Government’s action into violating their
religious beliefs” (as in Yoder) nor did the “governmental
action penalize religious activity by denying [the plaintiffs] an
equal share of the rights, benefits, and privileges enjoyed by
other citizens” (as in Sherbert). See id. at 449.

  The Lyng Court, with language equally applicable to this
case, further stated:

       The Government does not dispute, and we have no
       reason to doubt, that the logging and road-building
  13
      That Lyng was a Free Exercise Clause, not RFRA, challenge is of no
material consequence. Congress expressly instructed the courts to look to
pre-Smith Free Exercise Clause cases, which include Lyng, to interpret
RFRA. See 42 U.S.C. § 2000bb(a)(5) (“[T]he compelling interest test as
set forth in . . . Federal court rulings [prior to Smith] is a workable test for
striking sensible balances between religious liberty and competing prior
governmental interests.”).
   14
      Our dissenting colleague is therefore incorrect in his assertion that
“Lyng did not hold that the road at issue would cause no ‘substantial bur-
den’ on religious exercise.” See Dissent at 10092. Although Lyng did not
use the precise phrase “substantial burden,” it squarely held the govern-
ment plan did not impose a “burden . . . heavy enough” on religious exer-
cise to trigger the compelling interest test: “It is undisputed that the Indian
respondents’ beliefs are sincere and that the Government’s proposed
actions will have severe adverse effects on the practice of their religion.
Those respondents contend that the burden on their religious practices is
heavy enough to violate the Free Exercise Clause unless the Government
can demonstrate a compelling need [in its project.] We disagree.” Lyng,
485 U.S. at 447. Thus, Lyng declined to require the government to show
a compelling interest because the burden on the exercise of the Indians’
religion was not “heavy enough”—not, as the dissent asserts, despite the
presence of a substantial burden on the exercise of their religion. See Dis-
sent at 10092.
                NAVAJO NATION v. USFS                  10057
projects at issue in this case could have devastating
effects on traditional Indian religious practices.

                         ***

Even if we assume that . . . the [logging] road will
“virtually destroy the . . . Indians’ ability to practice
their religion,” the Constitution simply does not pro-
vide a principle that could justify upholding [the
plaintiffs’] legal claims. However much we might
wish that it were otherwise, government simply
could not operate if it were required to satisfy every
citizen’s religious needs and desires. A broad range
of government activities—from social welfare pro-
grams to foreign aid to conservation projects—will
always be considered essential to the spiritual well-
being of some citizens, often on the basis of sin-
cerely held religious beliefs. Others will find the
very same activities deeply offensive, and perhaps
incompatible with their own search for spiritual ful-
fillment and with the tenets of their religion.

                         ***

No disrespect for these practices is implied when one
notes that such beliefs could easily require de facto
beneficial ownership of some rather spacious tracts
of public property.

                         ***

The Constitution does not permit government to dis-
criminate against religions that treat particular physi-
cal sites as sacred, and a law prohibiting the Indian
respondents from visiting the Chimney Rock area
would raise a different set of constitutional ques-
tions. Whatever rights the Indians may have to the
use of the area, however, those rights do not divest
10058                NAVAJO NATION v. USFS
    the Government of its right to use what is, after all,
    its land.

Id. at 451-53 (citation omitted) (last emphasis added).

   Like the Indians in Lyng, the Plaintiffs here challenge a
government-sanctioned project, conducted on the govern-
ment’s own land, on the basis that the project will diminish
their spiritual fulfillment. Even were we to assume, as did the
Supreme Court in Lyng, that the government action in this
case will “virtually destroy the . . . Indians’ ability to practice
their religion,” there is nothing to distinguish the road-
building project in Lyng from the use of recycled wastewater
on the Peaks. We simply cannot uphold the Plaintiffs’ claims
of interference with their faith and, at the same time, remain
faithful to Lyng’s dictates.

   According to the Plaintiffs, Lyng is not controlling in this
RFRA case because the Lyng Court refused to apply the Sher-
bert test that was expressly adopted in RFRA. Hopi Br. at 40.
In support, the Plaintiffs cite the Supreme Court’s statement
in Smith that Lyng “declined to apply Sherbert analysis to the
Government’s logging and road construction activities on
lands used for religious purposes by several Native American
Tribes.” Smith, 494 U.S. at 883. This contention is unpersua-
sive.

   “The Sherbert analysis” to which the Supreme Court
referred in the quoted sentence from Smith is the Sherbert
“compelling interest” test. See id. (noting that in recent cases,
including Lyng, the Court had upheld the application of a
valid and neutral law “regardless of whether it was necessary
to effectuate a compelling interest” under Sherbert). But the
Sherbert compelling interest test is triggered only when there
is a cognizable burden on the free exercise of religion. Lyng
declined to apply the compelling interest test from Sherbert,
not because Lyng purported to overrule or reject Sherbert’s
                    NAVAJO NATION v. USFS                  10059
analysis, but because the burden on the exercise of religion
that was present in Sherbert was missing in Lyng.

   The Lyng Court held the government’s road-building proj-
ect in that case, unlike in Sherbert, did not deny the Plaintiffs
“an equal share of the rights, benefits, and privileges enjoyed
by other citizens.” Lyng, 485 U.S. at 449. In Sherbert, the
plaintiff could not get unemployment compensation, available
to all other South Carolinians. In Lyng, all park users, includ-
ing the Indians, could use the new road and the lands to which
it led. Because the government action did not “burden” the
exercise of the Indians’ religion, the Lyng Court had no occa-
sion to require the government to present a compelling inter-
est for its road-building. Thus, Lyng is consistent with the
Sherbert standard codified in RFRA and forecloses the Plain-
tiffs’ RFRA claims in this case.

   Finally, the Supreme Court’s pre-Smith decision in Bowen
v. Roy, 476 U.S. 693 (1986), is also on point. In Bowen, the
parents of an American Indian child brought a Free Exercise
Clause challenge to the statutory requirement to obtain a
Social Security Number for their daughter in order to receive
certain welfare benefits. Id. at 695-96. The plaintiffs believed
the government’s use of a Social Security Number would
“ ‘rob the spirit’ of [their] daughter and prevent her from
attaining greater spiritual power.” Id. at 696. The Bowen
Court rejected the plaintiffs’ Free Exercise Clause claims and
stated:

    Never to our knowledge has the Court interpreted the
    First Amendment to require the Government itself to
    behave in ways that the individual believes will fur-
    ther his or her spiritual development or that of his or
    her family. The Free Exercise Clause simply cannot
    be understood to require the Government to conduct
    its own internal affairs in ways that comport with the
    religious beliefs of particular citizens. Just as the
    Government may not insist that [the plaintiffs]
10060                    NAVAJO NATION v. USFS
       engage in any set form of religious observance, so
       [the plaintiffs] may not demand that the Government
       join in their chosen religious practices by refraining
       from using a number to identify their daughter.
       “[T]he Free Exercise Clause is written in terms of
       what the government cannot do to the individual, not
       in terms of what the individual can extract from the
       government.”

Id. at 699-700 (quoting Sherbert, 374 U.S. at 412 (Douglas,
J., concurring)) (emphasis in original).

   The plaintiffs in Bowen could not force the government to
alter its internal management procedures to identify their
daughter by her name, even though they believed the use of
a Social Security Number would prevent her from attaining
greater spiritual power. It necessarily follows that the Plain-
tiffs in this case, despite their sincere belief that the use of
recycled wastewater on the Peaks will spiritually desecrate a
sacred mountain, cannot dictate the decisions that the govern-
ment makes in managing “what is, after all, its land.” See
Lyng, 485 U.S. at 453 (emphasis in original).15
  15
     Our circuit’s RFRA jurisprudence is consistent with the Supreme
Court’s pre-Smith precedent examined in this section. In Guam v. Guer-
rero, 290 F.3d 1210 (9th Cir. 2002), we held that a Guam statute crimi-
nalizing the importation of marijuana did not substantially burden the
practice of Rastafarianism under RFRA, even though “marijuana use is
sacramental in the practice of that religion.” Id. at 1212-13, 1222-23. After
noting “RFRA re-establishes the Sherbert standard,” we defined “substan-
tial burden” as “ ‘substantial pressure on an adherent to modify his behav-
ior and to violate his beliefs,’ including when, if enforced, it ‘results in the
choice to the individual of either abandoning his religious principle or fac-
ing criminal prosecution.’ ” Id. at 1218, 1222 (citation omitted) (quoting
Thomas, 450 U.S. at 718; Braunfeld, 366 U.S. at 605). Applying this test,
we held that the Guam statute did not substantially burden Guerrero’s free
exercise rights, because Rastafarianism does not require the importation,
as distinguished from simple possession, of marijuana. Id. at 1223.
  The dissent contends that our substantial burden standard is inconsistent
with Mockaitis v. Harcleroad, 104 F.3d 1522 (9th Cir. 1997). In Mockai-
                         NAVAJO NATION v. USFS                          10061
                                      C.

   For six principal reasons, the Plaintiffs and the dissent
would have us depart from the Supreme Court’s pre-Smith
jurisprudence in interpreting RFRA. We decline to do so and
will address each of their contentions in turn.

   First, the dissent asserts our interpretation of “substantial
burden” is inconsistent with the dictionary definition of that
term. Dissent at 10086-87. According to the dissent,
“[b]ecause Congress did not define ‘substantial burden,’
either directly or by reference to pre-Smith case law, we
should define . . . that term according to its ordinary mean-
ing.” Id. at 10089.

   But here, Congress expressly referred to and restored a
body of Supreme Court case law that defines what constitutes
a substantial burden on the exercise of religion (i.e., Sherbert,
Yoder, and other pre-Smith cases). See 42 U.S.C.
§§ 2000bb(a)(4)-(5); 2000bb(b)(1).16 Thus, we must look to

tis, this court held that state prison officials substantially burden a Catholic
priest’s religious exercise under RFRA, when the officials intrude into the
Sacrament of Penance by recording a confession from an inmate to a
priest. Id. at 1530-31. Mockaitis cannot serve as precedent here for two
reasons. First, its holding has been invalidated by the Supreme Court’s
decision in City of Boerne, where the Court found RFRA unconstitutional
as applied to the States and their subdivisions. See City of Boerne, 521
U.S. at 532, 536. Second, we find Mockaitis unhelpful in formulating the
substantial burden test. Mockaitis did not define substantial burden, let
alone analyze the substantial burden standard under the Sherbert/Yoder
framework restored in RFRA, nor did the decision attempt to explain why
such framework should not apply to define substantial burden.
   16
      The dissent would limit the significance of Congress’s citation of
Sherbert and Yoder strictly to the content of what constitutes a compelling
interest, not also when that test should be applied. But both Sherbert and
Yoder use the same compelling interest test. If that is all Congress
intended by the citation of the two cases, its citation of Yoder was redun-
dant and superfluous. We “must interpret statutes as a whole, giving effect
to each word and making every effort not to interpret a provision in a man-
10062                   NAVAJO NATION v. USFS
those cases in interpreting the meaning of “substantial bur-
den.” Further, the dissent’s approach overlooks a well-
established canon of statutory interpretation. Where a statute
does not expressly define a term of settled meaning, “courts
interpreting the statute must infer, unless the statute otherwise
dictates, that Congress means to incorporate the established
meaning of th[at] ter[m].” See NLRB v. Town & Country
Elec., Inc., 516 U.S. 85, 94 (1995) (citations and internal quo-
tation marks omitted) (alterations in original). Here, Congress
incorporated into RFRA a term of art—substantial burden—
previously used in numerous Supreme Court cases in applying
the Free Exercise Clause. The dissent would have us ignore
this Supreme Court precedent and, instead, invent a new defi-
nition for “substantial burden” by reference to a dictionary.
Dissent at 10086-87. This we cannot do. Rather, we must pre-
sume Congress meant to incorporate into RFRA the definition
of “substantial burden” used by the Supreme Court.

   Second, the dissent asserts that our definition of “substan-
tial burden” is “restrictive” and cannot be found in Sherbert,
Yoder, or any other pre-Smith case. Dissent at 10089-93.17 The

ner that renders other provisions of the same statute inconsistent, meaning-
less or superfluous.” Boise Cascade Corp. v. EPA, 942 F.2d 1427, 1432
(9th Cir. 1991). Hence, we apply the two separate and distinct substantial
burden standards in Sherbert and Yoder to determine when the compelling
interest test is invoked.
   17
      Relatedly, the dissent states “Sherbert and Yoder used the word ‘bur-
den,’ but nowhere defined, or even used, the phrase ‘substantial burden.’ ”
Dissent at 10090-91. The dissent is correct that neither Sherbert nor Yoder
used the precise term “substantial burden.” Sherbert held that a “burden”
on the free exercise of religion requires the government to show a compel-
ling interest, Sherbert, 374 U.S. at 403, and Yoder held that an “undu[e]
burden[ ]” on the free exercise of religion does the same, Yoder, 406 U.S.
at 220. For our purposes, however, this distinction is immaterial. Later
Supreme Court cases have cited Yoder and other pre-Smith decisions for
the proposition that only a “substantial burden” on the free exercise of reli-
gion triggers the compelling interest test. See Hernandez, 490 U.S. at 699
(noting the “free exercise inquiry asks whether government has placed a
                         NAVAJO NATION v. USFS                          10063
dissent contends it is “clear that RFRA protects against bur-
dens that, while imposed by a different mechanism than those
in Sherbert and Yoder, are also ‘substantial.’ ” Id. at 10093.

   [9] For this purportedly “clear” proposition, the dissent
cites no authority. That is, the dissent cannot point to a single
Supreme Court case where the Court found a substantial bur-
den on the free exercise of religion outside the Sherbert/Yoder
framework. The reason is simple: There is none. In the pre-
Smith cases adopted in RFRA, the Supreme Court has found
a substantial burden on the exercise of religion only when the
burden fell within the Sherbert/Yoder framework. See Sher-
bert, 374 U.S. at 403-06; Yoder, 406 U.S. at 207, 220;
Thomas, 450 U.S. at 717-18 (applying Sherbert); Hobbie v.
Unemployment Appeals Comm’n of Fla., 480 U.S. 136,
140-45 (1987) (applying Sherbert); Frazee v. Ill. Dep’t. of
Employment Sec., 489 U.S. 829, 832-35 (1989) (applying
Sherbert). Because Congress expressly restored pre-Smith
cases in RFRA, we cannot conclude RFRA’s “substantial bur-
den” standard expands beyond the pre-Smith cases to cover
government actions never recognized by the Supreme Court
to constitute a substantial burden on religious exercise.18

substantial burden” on the exercise of religion “and, if so, whether a com-
pelling governmental interest justifies the burden” (citing Yoder and other
pre-Smith decisions)); see also Jimmy Swaggart Ministries v. Bd. of
Equalization of Cal., 493 U.S. 378, 384-85 (1990). Where the Supreme
Court has equated the content of “substantial burden” to “burden” and
“undue burden,” we must do the same.
   18
      For the same reason, the dissent is incorrect in its assertion that “[h]ad
Congress wished to establish the standard employed by the majority, it
could easily have stated that ‘Government shall not, through the imposi-
tion of a penalty or denial of a benefit, substantially burden a person’s
exercise of religion.’ ” See Dissent at 10087 (emphasis in original). The
addition of the italicized text would have been superfluous, because the
cases Congress restored in RFRA recognize a substantial burden on the
exercise of religion only when individuals are forced to choose between
following the tenets of their religion and receiving a governmental benefit
(Sherbert) or coerced to act contrary to their religious beliefs by the threat
of civil or criminal sanctions (Yoder).
10064                  NAVAJO NATION v. USFS
   Third, the Plaintiffs assert RFRA’s compelling interest test
includes a “least restrictive means” requirement, which “ ‘was
not used in the pre-Smith jurisprudence RFRA purported to
codify.’ ” Hopi Br. at 31 (quoting City of Boerne, 521 U.S. at
535); see also Dissent at 10083. The Plaintiffs note that,
whereas the government must establish only a compelling
interest to withstand a Free Exercise Clause challenge, the
government must establish both a compelling interest and the
least restrictive means to withstand a RFRA challenge. That
is true enough, but it puts the cart before the horse. The addi-
tional statutory requirement of a least restrictive means is trig-
gered only by a finding that a substantial burden exists; that
is the sole and threshold issue in this case. Absent a substan-
tial burden, the government need not establish a compelling
interest, much less prove it has adopted the least restrictive
means.

   Fourth, the Plaintiffs contend RFRA goes beyond the con-
stitutional language that “forbids the ‘prohibiting’ of the free
exercise of religion and uses the broader verb ‘burden’: a gov-
ernment may burden religion only on the terms set out by the
new statute.” Hopi Br. at 31-32 (quoting United States v.
Bauer, 84 F.3d 1549, 1558 (9th Cir. 1996)); see also Dissent
at 10083. This contention ignores the Supreme Court’s
repeated practice of concluding a government action “prohib-
its” the free exercise of religion by determining whether the
action places a “burden” on the exercise of religion.19 Thus,
the difference in the language of the Free Exercise Clause
(“prohibit”) and the language of RFRA (“burden”) does not
affect what constitutes a “burden” on the exercise of religion,
under the very cases cited by RFRA as embodying the con-
gressionally desired rule of decision.
  19
     See Yoder, 406 U.S. at 220 (“A regulation neutral on its face may, in
its application, nonetheless offend the constitutional requirement for gov-
ernmental neutrality if it unduly burdens the free exercise of religion.”
(emphasis added)); Sherbert, 374 U.S. at 403 (“We turn first to the ques-
tion whether the disqualification for benefits imposes any burden on the
free exercise of appellant’s religion.” (emphasis added)).
                         NAVAJO NATION v. USFS                           10065
   Fifth, the Plaintiffs assert Congress expanded RFRA’s defi-
nition of “exercise of religion” with the enactment of the Reli-
gious Land Use and Institutionalized Persons Act of 2000
(“RLUIPA”), 42 U.S.C. §§ 2000cc et seq. Navajo Br. at 29;
see also Dissent at 10083-84. Prior to RLUIPA’s enactment,
“exercise of religion” under RFRA meant “the exercise of
religion under the First Amendment to the Constitution.” 42
U.S.C. § 2000bb-2(4) (1994). The Free Exercise Clause of the
First Amendment protects only “the observation of a central
religious belief or practice.” Hernandez, 490 U.S. at 699
(emphasis added).20 RLUIPA, however, amended RFRA’s
definition of “exercise of religion” to include “any exercise of
religion, whether or not compelled by, or central to, a system
of religious belief.” 42 U.S.C. § 2000bb-2(4); 42 U.S.C.
§ 2000cc-5(7)(A).

   The Plaintiffs’ assertion conflates two distinct questions
under RFRA: (1) what constitutes an “exercise of religion”
and (2) what amounts to a “substantial burden” on the exer-
cise of that religion. The first question, that the Plaintiffs’
activities are an “exercise of religion,” is undisputed in this
case. Of course, that question has no bearing on the second,
“substantial burden,” question. RFRA’s amended definition of
“exercise of religion” merely expands the scope of what may
not be substantially burdened from “central tenets” of a reli-
gion to “any exercise of religion.” It does not change what
level or kind of interference constitutes a “substantial burden”
upon such religious exercise.
  20
     Nevertheless, the Hernandez Court also cautioned: “It is not within
the judicial ken to question the centrality of particular beliefs or practices
to a faith.” Hernandez, 490 U.S. at 699; see also Smith, 494 U.S. at 887
(“What principle of law or logic can be brought to bear to contradict a
believer’s assertion that a particular act is ‘central’ to his personal faith?”).
In light of the Supreme Court’s disapproval of “the centrality test,” we
have held the sincerity of a religious belief, not its centrality to a faith,
determines whether the Free Exercise Clause applies. Shakur v. Schriro,
514 F.3d 878, 884-85 (9th Cir. 2008).
10066                NAVAJO NATION v. USFS
   Finally, the dissent attempts to justify its expansive inter-
pretation of RFRA on the basis that RFRA applies “in all
cases” where the free exercise of religion is burdened,
whereas pre-Smith jurisprudence excluded entire classes of
cases from scrutiny under the compelling interest test, e.g.,
prison and military regulations. Dissent at 10084. But no one
disputes that RFRA applies here; it is not an issue. That
RFRA applies to classes of cases in which the First Amend-
ment’s compelling interest test is inapplicable is irrelevant.
This observation does not define what constitutes a “substan-
tial burden” and, therefore, does not speak to the threshold
question whether a “substantial burden” exists.

   In sum, Congress’s statutory command in RFRA to restore
the Supreme Court’s pre-Smith jurisprudence is crystal clear,
and neither the dissent nor the Plaintiffs have offered any
valid reason for departing from that jurisprudence in interpret-
ing RFRA.

                                 D.

   [10] In support of their RFRA claims, the Plaintiffs rely on
two of our RLUIPA decisions. For two reasons, RLUIPA is
inapplicable to this case. First, RLUIPA, by its terms, prohib-
its only state and local governments from applying regulations
that govern land use or institutionalized persons to impose a
“substantial burden” on the exercise of religion. See 42 U.S.C.
§§ 2000cc; 2000cc-1; 2000cc-5(4)(A). Subject to two excep-
tions not relevant here,21 RLUIPA does not apply to a federal
government action, which is the only issue in this case. See
id. § 2000cc-5(4). Second, even for state and local govern-
ments, RLUIPA applies only to government land-use regula-
tions of private land—such as zoning laws—not to the
government’s management of its own land. See id. § 2000cc-
  21
    Sections 2000cc-2(b) (burden of persuasion) and 2000cc-3 (rules of
construction) apply also to the federal government. See 42 U.S.C.
§ 2000cc-5(4)(B).
                       NAVAJO NATION v. USFS                        10067
5(5).22 Nonetheless, even were we to assume the same “sub-
stantial burden” standard applies in RLUIPA and RFRA
actions, the two RLUIPA cases cited by the Plaintiffs do not
support their RFRA claims.23

   First, in Warsoldier v. Woodford, 418 F.3d 989 (9th Cir.
2005), an American Indian inmate brought a RLUIPA chal-
lenge against a prison policy requiring all male inmates to
maintain their hair no longer than three inches. Id. at 991-92.
Warsoldier refused to comply with the policy because of his
“sincere religious belief that he may cut his hair only upon the
death of a loved one,” and was punished by confinement to
his cell, the imposition of additional duty hours, and revoca-
tion of certain privileges. Id. at 991-92. We held the prison
policy imposed a substantial burden on Warsoldier’s exercise
of his religion because it coerced him to violate his religious
beliefs under the threat of punishment. Id. at 995-96.

   Warsoldier is a straightforward application of the Supreme
Court’s decisions in Sherbert and Yoder. As in Sherbert and
Yoder, Warsoldier was coerced to act contrary to his religious
beliefs by the threat of sanctions (i.e., confinement to his cell
and the imposition of additional duty hours), and forced to
choose between following the tenets of his religion and
receiving a governmental benefit (i.e., by the revocation of
certain privileges in prison). In contrast, and as analyzed
above, the Plaintiffs in this case cannot show the use of recy-
cled wastewater coerces them to violate their religious beliefs
under the threat of sanctions, or conditions a government ben-
efit upon conduct that would violate their religious beliefs.
  22
      RLUIPA defines a “land use regulation” as “a zoning or landmarking
law . . . that limits or restricts a claimant’s use or development of land
. . ., if the claimant has an ownership, leasehold, easement, servitude, or
other property interest in the regulated land.” 42 U.S.C. § 2000cc-5(5)
(emphasis added).
   23
      Because RLUIPA is inapplicable to this case, we express no opinion
as to the standards to be applied in RLUIPA actions.
10068                   NAVAJO NATION v. USFS
   Second, the Plaintiffs rely on our statement in San Jose
Christian College v. City of Morgan Hill, 360 F.3d 1024 (9th
Cir. 2004), that, under RLUIPA, a “substantial burden” on a
religious exercise must be “a significantly great restriction or
onus upon such exercise.” Id. at 1034. The Plaintiffs contend
the use of recycled wastewater on the Peaks imposes a “sig-
nificantly great restriction or onus” on the exercise of their
religion.

   [11] San Jose Christian College’s statement of the “sub-
stantial burden” test does not support the Plaintiffs’ RFRA
claims in this case. That “substantial burden” means a “signif-
icantly great restriction or onus” says nothing about what kind
or level of restriction is “significantly great.”24 Instead, the
“substantial burden” question must be answered by reference
  24
     The RLUIPA case cited by the dissent, Shakur, 514 F.3d 878, is not
to the contrary. Dissent at 10094, 10099-10101. In Shakur, we held that
a triable issue of fact existed as to whether prison officials’ denial of Halal
meat to Shakur, a Muslim inmate, imposed a “substantial burden” on his
religious exercise. Shakur, 514 F.3d at 888-89. The prison offered Kosher
meat meals to Jewish inmates, but denied Halal meat meals to Shakur. Id.
at 883, 891. The alternative, vegetarian diet exacerbated Shakur’s hiatal
hernia and caused excessive gas that “interfere[d] with the ritual purity
required for his Islamic worship.” Id. at 888 (emphasis added). Contrary
to the dissent’s assertions, Dissent at 10099-10100, both meal choices pro-
vided to Shakur in prison were “unacceptable” to his religion—the non-
Halal meat meals were forbidden by his religion and the Halal vegetarian
meals interfered with the ritual purity required for his religious activities.
Shakur, 514 F.3d at 889 (internal quotation marks omitted). Like the
Seventh-day Adventist in Sherbert, who could obtain unemployment ben-
efits only by working on Saturdays and thereby violating her religious
tenets, Shakur could have a meal in prison and avoid starvation only if he
violated his religious beliefs. Relying on Sherbert and Thomas, we held
that there was a triable issue of fact as to whether the prison policy
imposed a substantial burden on Shakur’s religious exercise, because the
policy conditioned a governmental benefit to which Shakur was otherwise
entitled—a meal in prison—upon conduct that would violate Shakur’s
religious beliefs. Id. Thus, Shakur is a straightforward application of the
Sherbert test and is consistent with the substantial burden standard we
adopt today.
                         NAVAJO NATION v. USFS                          10069
to the Supreme Court’s pre-Smith jurisprudence, including
Sherbert and Yoder, that RFRA expressly adopted. Under that
precedent, the Plaintiffs have failed to show a “substantial
burden” on the exercise of their religion, and thus failed to
establish a prima facie RFRA claim. Accordingly, we affirm
the district court’s entry of judgment for the Defendants on
the RFRA claim.25

       IV.   National Environmental Policy Act of 1969

   Plaintiffs contend the district court erred in granting sum-
mary judgment to the Defendants on five claims under the
National Environmental Policy Act of 1969 (“NEPA”), 42
U.S.C. §§ 4321 et seq. We adopt the parts of the original
three-judge panel opinion affirming the district court’s grant
of summary judgment to the Defendants on the following four
NEPA claims: (1) the Final Environmental Impact Statement
  25
    As a last resort, the dissent invokes provocative soundbites, accusing
us of “effectively read[ing] American Indians out of RFRA.” Dissent at
10137. The dissent contends “the strength of the Indians’ argument in this
case could be seen more easily by the majority if another religion were at
issue.” Id. at 10105. In support, the dissent notes the use of artificial snow
on the Peaks is no different than the government “permitt[ing] only” bap-
tismal water contaminated with recycled wastewater for Christians or
“permitt[ing] only” non-Kosher food for Orthodox Jews. Id. at 10105-06.
   Putting aside the Equal Protection Clause violation that may arise from
a law targeting only Christians or only Jews, the dissent’s examples are
clearly distinguishable. When a law “permits only” recycled wastewater
to carry out baptisms or “permits only” non-Kosher food for Orthodox
Jews, the government compels religious adherents to engage in activities
repugnant to their religious beliefs under the penalty of sanctions. Such
government compulsion is specifically prohibited by the Supreme Court’s
decision in Yoder. A law permitting Indians to use only recycled waste-
water in their religious or healing ceremonies would likewise constitute a
substantial burden on their religious exercise. But there is no such law in
this case. When the government allows the use of recycled wastewater on
a ski area, it does not compel the Plaintiffs to act contrary to their religious
tenets. The Plaintiffs remain free to use natural water in their religious or
healing ceremonies and otherwise practice their religion using whatever
resources they may choose.
10070                   NAVAJO NATION v. USFS
(“FEIS”) failed to consider a reasonable range of alternatives
to the use of recycled wastewater; (2) the FEIS failed to dis-
cuss and consider the scientific viewpoint of Dr. Paul Tor-
rence; (3) the FEIS failed adequately to consider the
environmental impact of diverting the recycled wastewater
from Flagstaff’s regional aquifer; and (4) the FEIS failed ade-
quately to consider the social and cultural impacts of the
Snowbowl upgrades on the Hopi people. See Navajo Nation,
479 F.3d at 1054-59.

   The remaining NEPA claim, which is raised only by the
Navajo Plaintiffs, is that the FEIS failed adequately to con-
sider the risks posed by human ingestion of artificial snow.
The Navajo Plaintiffs’ complaint did not include this NEPA
claim or the factual allegations upon which the claim rests.
The Navajo Plaintiffs raised this claim for the first time in
their motion for summary judgment. In their opposition to the
Navajo Plaintiffs’ summary judgment motion, the Defendants
contended the Navajo Plaintiffs had failed to raise this NEPA
claim in their complaint. In response, the Navajo Plaintiffs
moved to amend their complaint to add a distinct and new
NEPA cause of action claiming for the first time that the FEIS
failed to consider the risks posed by human ingestion of artifi-
cial snow. The district court denied the Navajo Plaintiffs’
motion to amend and did not address this NEPA claim on the
merits. Navajo Nation, 408 F. Supp. 2d at 908. The Navajo
Plaintiffs failed to appeal the district court’s denial of their
motion to amend, and therefore, the district court’s denial of
said motion is not before us.

   Further, on this appeal, the Navajo Plaintiffs do not explain
why their complaint is otherwise sufficient to state this NEPA
claim—despite the Defendants’ assertions that the Navajo
Plaintiffs failed to plead this NEPA claim.26 Indeed, the Nav-
  26
     The dissent quotes a sentence from the Navajo Plaintiffs’ reply brief
that cursorily states this NEPA claim was “ ‘properly pled’ ” in the district
court. Dissent at 10130 (quoting Navajo Reply Br. at 23). Nevertheless,
                        NAVAJO NATION v. USFS                         10071
ajo Plaintiffs concede “the specific allegations at issue were
not included” in their complaint. Navajo Reply Br. at 23-24.
Rather, the Navajo Plaintiffs assert this NEPA claim was ade-
quately presented to the district court because the claim “was
briefed at summary judgment by all parties and presented at
oral argument [to the district court].” Id. at 24. Nevertheless,
our precedents make clear that where, as here, the complaint
does not include the necessary factual allegations to state a
claim, raising such claim in a summary judgment motion is
insufficient to present the claim to the district court. See, e.g.,
Wasco Prods., Inc. v. Southwall Techs., Inc., 435 F.3d 989,
992 (9th Cir. 2006) (“ ‘Simply put, summary judgment is not
a procedural second chance to flesh out inadequate plead-
ings.’ ”); Pickern v. Pier 1 Imports (U.S.), Inc., 457 F.3d 963,
968-69 (9th Cir. 2006) (holding that the complaint did not sat-
isfy the notice pleading requirements of Federal Rule of Civil
Procedure 8(a) because the complaint “gave the [defendants]
no notice of the specific factual allegations presented for the
first time in [the plaintiff’s] opposition to summary judg-
ment”).27 Because the Navajo Plaintiffs failed sufficiently to
present this NEPA claim to the district court and also failed

the Navajo Plaintiffs’ reply brief does not state what words in the com-
plaint are sufficient to plead this NEPA claim, nor does the brief cite any
case or rule that makes it so. It is well-established that a bare assertion in
an appellate brief, with no supporting argument, is insufficient to preserve
a claim on appeal. See Dennis v. BEH-1, LLC, 520 F.3d 1066, 1069 n.1
(9th Cir. 2008). The dissent’s advocacy of why the Navajo Plaintiffs’
complaint satisfies the notice pleading requirements of Federal Rule of
Civil Procedure 8(a) is the dissent’s own invention and disregards the rule
that we do not manufacture arguments for an appellant. See id.
   27
      The dissent notes that the Navajo Plaintiffs raised the issue of human
ingestion of artificial snow during the preparation of the FEIS and in the
administrative appeal. Dissent at 10127-29. This, of course, is irrelevant
to the question whether this claim was presented to the district court. A
party may raise a claim at the administrative proceedings, but forego that
claim on judicial review. Further, presenting a claim during the adminis-
trative proceedings does not put the defendants on notice that such claim
will also be raised before the district court.
10072               NAVAJO NATION v. USFS
to appeal the district court’s denial of their motion to amend
the complaint to add this NEPA claim, the claim is waived on
appeal. See O’Guinn v. Lovelock Corr. Ctr., 502 F.3d 1056,
1063 n.3 (9th Cir. 2007).

  [12] Accordingly, we affirm the district court’s grant of
summary judgment to the Defendants on all NEPA claims.

          V.   National Historic Preservation Act

   [13] Finally, the Plaintiffs contend the district court erred
in granting summary judgment to the Defendants on their
claim under the National Historic Preservation Act
(“NHPA”), 16 U.S.C. §§ 470 et seq. We adopt the part of the
original three-judge panel opinion affirming the district
court’s grant of summary judgment to the Defendants on the
NHPA claim. See Navajo Nation, 479 F.3d at 1059-60.

                      VI.   Conclusion

   We affirm the district court’s entry of judgment in favor of
the Defendants on the RFRA claim, and the district court’s
grant of summary judgment to the Defendants on the NEPA
and the NHPA claims.

  AFFIRMED.
NAVAJO NATION v. USFS           10073
                        Volume 2 of 2
10076                   NAVAJO NATION v. USFS
W. FLETCHER, Circuit Judge, dissenting, joined by Judge
Pregerson and Judge Fisher:

   The en banc majority today holds that using treated sewage
effluent to make artificial snow on the most sacred mountain
of southwestern Indian tribes does not violate the Religious
Freedom Restoration Act (“RFRA”). It also holds that a sup-
posed pleading mistake prevents the tribes from arguing under
the National Environmental Protection Act (“NEPA”) that the
Forest Service failed to consider the likelihood that children
and others would ingest snow made from the effluent. I dis-
sent from both holdings.

             I.     Religious Freedom Restoration Act

    [D]ivers great learned men have been heretical,
    whilst they have sought to fly up to the secrets of
    the Deity by the waxen wings of the senses.

         -        Sir Francis Bacon, Of the Proficience and
                  Advancement of Learning, Divine and
                  Human (Book I, 1605).

   The majority holds that spraying 1.5 million gallons per
day of treated sewage effluent on the most sacred mountain
of southwestern Indian tribes does not “substantially burden”
their “exercise of religion” in violation of RFRA. According
to the majority, “no plants, springs, natural resources, shrines
with religious significance, or religious ceremonies . . . would
be physically affected” by the use of the treated sewage efflu-
ent. Maj. op. at 10041. According to the majority, the “sole
effect” of the dumping of the treated sewage effluent is on the
Indians’ “subjective spiritual experience.” Id. at 10041. The
majority holds:

    [T]he presence of the artificial snow on the Peaks is
    offensive to the Plaintiffs’ mental and emotional
    feelings about their religion and will decrease the
                   NAVAJO NATION v. USFS                  10077
    spiritual fulfillment Plaintiffs get from practicing
    their religion on the mountain. Nevertheless, a gov-
    ernment action that decreases the spirituality, the fer-
    vor, or the satisfaction with which a believer
    practices his religion is not what Congress has
    labeled a “substantial burden” . . . on the free exer-
    cise of religion. Where, as here, there is no showing
    the government has coerced the Plaintiffs to act con-
    trary to their religious beliefs under the threat of
    sanctions, or conditioned a governmental benefit
    upon conduct that would violate the Plaintiffs’ reli-
    gious beliefs, there is no “substantial burden” on the
    exercise of their religion.

Id. In so holding, the majority misstates the evidence below,
misstates the law under RFRA, and misunderstands the very
nature of religion.

                      A.    Background

   The San Francisco Peaks in northern Arizona have long-
standing religious significance to numerous Indian tribes of
the American Southwest. Humphrey’s Peak, Agassiz Peak,
Doyle Peak, and Fremont Peak form a single large mountain
commonly known as the San Francisco Peaks, or simply the
Peaks. Humphrey’s Peak is the highest point in Arizona.

   The Peaks lie within the 1.8 million acres of the Coconino
National Forest. In 1984, Congress designated 18,960 acres of
the Peaks as the Kachina Peaks Wilderness. The Forest Ser-
vice has identified the Peaks as eligible for inclusion in the
National Register of Historic Places and as a “traditional cul-
tural property.” The Service has described the Peaks as “a
landmark upon the horizon, as viewed from the traditional or
ancestral lands of the Hopi, Zuni, Acoma, Navajo, Apache,
Yavapai, Hualapai, Havasupai, and Paiute.”

  The Forest Service has acknowledged that the Peaks are
sacred to at least thirteen formally recognized Indian tribes,
10078              NAVAJO NATION v. USFS
and that this religious significance is of centuries’ duration.
There are differences among these tribes’ religious beliefs and
practices associated with the Peaks, but there are important
commonalities. As the Service has noted, many of the tribes
share beliefs that water, soil, plants, and animals from the
Peaks have spiritual and medicinal properties; that the Peaks
and everything on them form an indivisible living entity; that
the Peaks are home to deities and other spirit beings; that
tribal members can communicate with higher powers through
prayers and songs focused on the Peaks; and that the tribes
have a duty to protect the Peaks.

   The Arizona Snowbowl is a ski area on Humphrey’s Peak,
the most sacred of the San Francisco Peaks. Organized skiing
has existed at the Arizona Snowbowl since 1938. In 1977, the
then-owner of the Snowbowl requested authorization to clear
120 acres of new ski runs and to do other development. In
1979, after preparing an Environmental Impact Statement, the
Forest Service authorized the clearing of 50 of the 120
requested acres, the construction of a new lodge, and some
additional development. An association of Navajo medicine
men, the Hopi tribe, and two nearby ranch owners brought
suit under, inter alia, the Free Exercise Clause of the First
Amendment and NEPA. The D.C. Circuit upheld the Forest
Service’s decision. Wilson v. Block, 708 F.2d 735 (D.C. Cir.
1983). In Wilson, the court applied only the First Amendment,
for RFRA did not yet exist. The then-proposed expansion of
the Snowbowl did not involve any use of treated sewage
effluent.

   Until now, the Snowbowl has always depended on natural
snowfall. In dry years, the operating season is short, with few
skiable days and few skiers. The driest year in recent memory
was 2001-02, when there were 87 inches of snow, 4 skiable
days, and 2,857 skiers. Another dry year was 1995-96, when
there were 113 inches of snow, 25 skiable days, and 20,312
skiers. By contrast, in wet years, there are many skiable days
and many skiers. For example, in 1991-92, there were 360
                   NAVAJO NATION v. USFS                10079
inches of snow, 134 skiable days, and 173,000 skiers; in
1992-93, there were 460 inches of snow, 130 skiable days,
and 180,062 skiers; in 1997-98, there were 330 inches of
snow, 115 skiable days, and 173,862 skiers; and in 2004-05,
there were 460 inches of snow, 139 skiable days, and 191,317
skiers.

   ASR, the current owner, purchased the Snowbowl in 1992
for $4 million, with full knowledge of weather conditions in
northern Arizona. In September 2002, ASR submitted a
development proposal to the Forest Service. In February
2005, the Forest Service issued a Final Environmental Impact
Statement (“FEIS”) and Record of Decision (“ROD”). The
ROD approved the development alternative preferred by
ASR, which included a proposal to make artificial snow using
treated sewage effluent.

   Under the alternative approved in the ROD, the City of
Flagstaff would provide the Snowbowl with up to 1.5 million
gallons per day of its treated sewage effluent — euphemisti-
cally called “reclaimed water” — from November through
February. A 14.8-mile pipeline would be built between Flag-
staff and the Snowbowl to carry the treated effluent. The
Snowbowl would be the first ski resort in the nation to make
artificial snow entirely from undiluted treated sewage efflu-
ent.

   Before treatment, raw sewage consists of waste discharged
into Flagstaff’s sewers by households, businesses, hospitals,
and industries. The FEIS describes the treatment performed
by Flagstaff:

    In the primary treatment stage, solids settle out as
    sludge . . . . Scum and odors are also removed . . . .
    Wastewater is then gravity-fed for secondary treat-
    ment through the aeration/denitrification process,
    where biological digestion of waste occurs . . . . in
    which a two-stage anoxic/aerobic process removes
10080               NAVAJO NATION v. USFS
    nitrogen, suspended solids, and [digestible organic
    matter] from the wastewater. The secondary clarifi-
    ers remove the by-products generated by this biolog-
    ical process, recycle microorganisms back into the
    process from return activated sludge, and separate
    the solids from the waste system. The waste sludge
    is sent to [a different plant] for treatment. The water
    for reuse then passes through the final sand and
    anthracite filters prior to disinfection by ultraviolet
    light radiation. . . . Water supplied for reuse is fur-
    ther treated with a hypochlorite solution to assure
    that residual disinfection is maintained . . . .

   The effluent that emerges after treatment by Flagstaff satis-
fies the requirements of Arizona law for “reclaimed water.”
However, as the FEIS explains, the treatment does not pro-
duce pure water:

    Fecal coliform bacteria, which are used as an indica-
    tor of microbial pathogens, are typically found at
    concentrations ranging from 105 to 107 colony-
    forming units per 100 milliliters (CFU/100 ml) in
    untreated wastewater. Advanced wastewater treat-
    ment may remove as much as 99.9999+ percent of
    the fecal coliform bacteria; however, the resulting
    effluent has detectable levels of enteric bacteria,
    viruses, and protazoa, including Cryptosporidium
    and Giardia.

   Under Arizona law, the treated sewage effluent must be
free of “detectable fecal coliform organisms” in only “four of
the last seven daily reclaimed water samples.” Ariz. Admin.
Code § R18-11-303(B)(2)(a). The FEIS acknowledges that
the treated sewage effluent also contains “many unidentified
and unregulated residual organic contaminants.” Treated sew-
age effluent may be used for many things, including irrigation
and flushing toilets, but the Arizona Department of Environ-
                    NAVAJO NATION v. USFS                  10081
mental Quality (“ADEQ”) requires that precautions be taken
to avoid ingestion by humans.

   Under the alternative approved in the ROD, treated sewage
effluent would be sprayed on 205.3 acres of Humphrey’s Peak
during the ski season. In November and December, the Snow-
bowl would use the effluent to build a base layer of artificial
snow. The Snowbowl would then make more snow from the
effluent depending on the amount of natural snowfall. The
Snowbowl would also construct a reservoir on the mountain
with a surface area of 1.9 acres to hold treated sewage efflu-
ent. The stored effluent would allow snowmaking to continue
after Flagstaff cuts off the supply at the end of February.

           B.   Religious Freedom Restoration Act

   Under the Religious Freedom Restoration Act of 1993
(“RFRA”), the federal government may not “substantially
burden a person’s exercise of religion even if the burden
results from a rule of general applicability, except as provided
in subsection (b).” 42 U.S.C. § 2000bb-1(a). “Exercise of reli-
gion” is defined to include “any exercise of religion, whether
or not compelled by, or central to, a system of religious
belief.” 42 U.S.C. §§ 2000bb-2(4), 2000cc-5(7)(A). Subsec-
tion (b) of § 2000bb-1 provides, “Government may substan-
tially burden a person’s exercise of religion only if it
demonstrates that application of the burden to the person —
(1) is in furtherance of a compelling governmental interest;
and (2) is the least restrictive means of furthering that compel-
ling governmental interest.”

   These provisions of RFRA were prompted by two Supreme
Court decisions. RFRA was originally adopted in response to
Employment Division, Department of Human Resources of
Oregon v. Smith, 494 U.S. 872 (1990). In Smith, an Oregon
statute denied unemployment benefits to drug users, including
Indians who used peyote in religious ceremonies. Id. at 890.
The Court held that the Free Exercise Clause of the First
10082               NAVAJO NATION v. USFS
Amendment does not prohibit burdens on religious practices
if they are imposed by laws of general applicability such as
the Oregon statute. Characterizing its prior cases striking
down generally applicable laws as “hybrid” decisions invok-
ing multiple constitutional interests, the Court refused to sub-
ject facially neutral regulations to strict scrutiny when
challenged solely under the First Amendment. Id. at 881-82,
885-86. However, the Court acknowledged that although the
Constitution does not require a “compelling government inter-
est” test in such a case, Congress could impose one. Id. at
890.

   In RFRA, enacted three years later, Congress made formal
findings that the Court’s decision in Smith “virtually elimi-
nated the requirement that the government justify burdens on
religious exercise imposed by laws neutral toward religion,”
and that “the compelling interest test as set forth in prior Fed-
eral court rulings is a workable test for striking sensible bal-
ances between religious liberty and competing prior
governmental interests.” Pub. L. No. 103-141, § 2(a), 107
Stat. 1488, 1488 (1993) (codified at 42 U.S.C. § 2000bb(a)).
Congress declared that the purposes of RFRA were “to pro-
vide a claim or defense to persons whose religious exercise is
substantially burdened by government” and “to restore the
compelling interest test as set forth in Sherbert v. Verner, 374
U.S. 398 (1963), and Wisconsin v. Yoder, 406 U.S. 205
(1972), and to guarantee its application in all cases where free
exercise of religion is substantially burdened.” Id. § 2(b), 107
Stat. at 1488 (codified at 42 U.S.C. § 2000bb(b)). In this ini-
tial version of RFRA, adopted in 1993, Congress defined “ex-
ercise of religion” as “exercise of religion under the First
Amendment to the Constitution.” Id. § 5, 107 Stat. at 1489
(codified at 42 U.S.C. § 2000bb-2(4) (1994) (repealed)).

   In 1997, in City of Boerne v. Flores, 521 U.S. 507 (1997),
the Supreme Court held RFRA unconstitutional as applied to
state and local governments because it exceeded Congress’s
authority under § 5 of the Fourteenth Amendment. Id. at 529,
                   NAVAJO NATION v. USFS                 10083
534-35. The Court did not, however, invalidate RFRA as
applied to the federal government. See Guam v. Guerrero,
290 F.3d 1210, 1220-21 (9th Cir. 2002). Three years later, in
response to City of Boerne, Congress enacted the Religious
Land Use and Institutionalized Persons Act of 2000
(“RLUIPA”). Pub. L. No. 106-274, 114 Stat. 803 (codified at
42 U.S.C. §§ 2000cc et seq.). RLUIPA replaced RFRA’s orig-
inal First Amendment definition of “exercise of religion” with
the broader statutory definition quoted above. RLUIPA §§ 7-
8, 114 Stat. at 806-07. Under RFRA after its amendment by
RLUIPA, “exercise of religion” is defined to include “any
exercise of religion, whether or not compelled by, or central
to, a system of religious belief.” 42 U.S.C. § 2000bb-2(4),
2000cc-5(7)(A).

   In several ways, RFRA provides greater protection for reli-
gious practices than did the Supreme Court’s pre-Smith cases,
which were based solely on the First Amendment. First,
RFRA “goes beyond the constitutional language that forbids
the ‘prohibiting’ of the free exercise of religion and uses the
broader verb ‘burden.’ ” United States v. Bauer, 84 F.3d
1549, 1558 (9th Cir. 1996) (as amended). Cf. U.S. Const.
amend. 1 (“Congress shall make no law . . . prohibiting the
free exercise [of religion].”); Lyng v. Nw. Indian Cemetery
Protective Ass’n, 485 U.S. 439, 451 (1988) (“The crucial
word in the constitutional text is ‘prohibit’ . . . .”).

  Second, as the Supreme Court noted in City of Boerne,
RFRA provides greater protection than did the First Amend-
ment under the pre-Smith cases because “the Act imposes in
every case a least restrictive means requirement — a require-
ment that was not used in the pre-Smith jurisprudence RFRA
purported to codify.” 521 U.S. at 535.

  Third, in passing RLUIPA in 2000, Congress amended
RFRA’s definition of “exercise of religion.” Under the
amended definition — “any exercise of religion, whether or
not compelled by, or central to, a system of religious belief”
10084               NAVAJO NATION v. USFS
— RFRA now protects a broader range of conduct than was
protected under the Supreme Court’s interpretation of “exer-
cise of religion” under the First Amendment. See Guru Nanak
Sikh Soc’y v. County of Sutter, 456 F.3d 978, 995 n.21 (9th
Cir. 2006) (noting same). After 2000, RFRA plaintiffs must
still prove that the burden on their religious exercise is “sub-
stantial,” but the difficulty of showing a substantial burden is
decreased because a broader range of religious exercise is
now protected under RFRA. That is, some governmental
actions were not previously considered burdens because they
burdened non-protected religious exercise. Given the new
broader definition of statutorily protected “exercise of reli-
gion,” those actions have now become burdens within the
meaning of RFRA.

   Finally, and perhaps most important, RFRA provides
broader protection because it applies Sherbert and Yoder’s
compelling interest test “in all cases” where the exercise of
religion is substantially burdened. 42 U.S.C. § 2000bb(b).
Prior to Smith, the Court had refused to apply the compelling
interest analysis in various contexts, exempting entire classes
of free exercise cases from such heightened scrutiny. See, e.g.,
Lyng, 485 U.S. at 454; O’Lone v. Estate of Shabazz, 482 U.S.
342, 349 (1987); Goldman v. Weinberger, 475 U.S. 503, 507-
08 (1986); see also Smith, 494 U.S. at 883 (“In recent years,
we have abstained from applying the Sherbert test (outside
the unemployment compensation field) at all.”). RFRA
rejected the categorical barriers to strict scrutiny employed in
those cases.

C.   The Majority’s Misstatements of the Law under RFRA

   The majority misstates the law under RFRA in three ways.
First, it concludes that a “substantial burden” on the “exercise
of religion” under RFRA occurs only when the government
“has coerced the Plaintiffs to act contrary to their religious
beliefs under threat of sanctions, or conditioned a governmen-
tal benefit upon conduct that would violate the Plaintiffs’ reli-
                      NAVAJO NATION v. USFS                      10085
gious beliefs.” Maj. op. at 10042. Second, it ignores the
impact of RLUIPA, and cases interpreting RLUIPA, on the
definition of a “substantial burden” on the “exercise of reli-
gion” in RFRA. Third, it treats as an open question whether
RFRA applies to the federal government’s use of its own
land. I discuss these misstatements in turn.

            1.   Definition of “Substantial Burden”

  Neither RFRA nor RLUIPA defines “substantial burden.”1
RFRA states,

  The purposes of [RFRA] are —

      (1) to restore the compelling interest test as set forth
      in Sherbert v. Verner, 374 U.S. 398 (1963) and Wis-
      consin v. Yoder, 406 U.S. 205 (1972) and to guaran-
      tee its application in all cases where free exercise of
      religion is substantially burdened; and

      (2) to provide a claim or defense to persons whose
      religious freedom is substantially burdened by gov-
      ernment.

42 U.S.C. § 2000bb(b). The majority uses this statutory text
to conclude that the purpose of RFRA was to “restore” a de
facto “substantial burden” test supposedly employed in Sher-
bert and Yoder. In the hands of the majority, that test is
extremely restrictive, allowing a finding of “substantial bur-
den” only in those cases where the burden is imposed by the
same mechanisms as in those two cases. In the majority’s
words, “Where . . . there is no showing the government has
coerced the Plaintiffs to act contrary to their religious beliefs
under threat of sanctions, or conditioned a governmental ben-
  1
    Although the majority opinion uses the noun phrase “substantial bur-
den,” RFRA employs the verb phrase “substantially burden.” Because the
distinction is not material, I use the terms interchangeably.
10086               NAVAJO NATION v. USFS
efit upon conduct that would violate the Plaintiffs’ religious
beliefs, there is no ‘substantial burden’ on the exercise of their
religion.” Maj. op. at 10042.

   For six reasons, the majority is wrong in looking to Sher-
bert and Yoder for an exhaustive definition of what consti-
tutes a “substantial burden.” First, the majority’s approach is
inconsistent with the plain meaning of the phrase “substantial
burden.” Second, RFRA does not incorporate any pre-RFRA
definition of “substantial burden.” Third, even if RFRA did
incorporate a pre-RFRA definition of “substantial burden,”
Sherbert, Yoder, and other pre-RFRA Supreme Court cases
did not use the term in the restrictive manner employed by the
majority. That is, the cases on which the majority relies did
not state that interferences with the exercise of religion consti-
tuted a “substantial burden” only when imposed through the
two mechanisms used in Sherbert and Yoder. Fourth, the pur-
pose of RFRA was to expand rather than to contract protec-
tion for the exercise of religion. If a disruption of religious
practices can qualify as a “substantial burden” under RFRA
only when it is imposed by the same mechanisms as in Sher-
bert and Yoder, RFRA would permit interferences with reli-
gion that it was surely intended to prevent. Fifth, the
majority’s approach overrules fourteen years of contrary cir-
cuit precedent. Sixth, the majority’s approach is inconsistent
with our cases applying RLUIPA. The Supreme Court has
instructed us that RLUIPA employs the same analytic frame-
work and standard as RFRA. I consider these reasons in turn.

     a.   Substantial Burden on the Exercise of Religion

   The majority contends that the phrase “substantial burden”
refers only to burdens that are created by two mechanisms —
the imposition of a penalty, or the denial of a government
benefit. But the phrase “substantial burden” has a plain and
ordinary meaning that does not depend on the presence of a
penalty or deprivation of benefit. A “burden” is “[s]omething
that hinders or oppresses.” Black’s Law Dictionary (8th ed.
                    NAVAJO NATION v. USFS                  10087
2004). A burden is “substantial” if it is “[c]onsiderable in
importance, value, degree, amount, or extent.” American Her-
itage Dictionary (4th ed. 2000). In RFRA, the phrase “sub-
stantial burden” modifies the phrase “exercise of religion.”
Thus, RFRA prohibits government action that “hinders or
oppresses” the exercise of religion “to a considerable degree.”
See also San Jose Christian College v. City of Morgan Hill,
360 F.3d 1024, 1034 (9th Cir. 2004) (using dictionary defini-
tions to define “substantial burden” under RLUIPA and con-
cluding that “for a land use regulation to impose a ‘substantial
burden’ it must be ‘oppressive’ to a ‘significantly great’
extent.”).

   The text of RFRA does not describe a particular mechanism
by which religion cannot be burdened. Rather, RFRA prohib-
its government action with a particular effect on religious
exercise. This prohibition is categorical: “Government shall
not substantially burden a person’s exercise of religion . . . .”
42 U.S.C. § 2000bb-1(a). Had Congress wished to establish
the standard employed by the majority, it could easily have
stated that “Government shall not, through the imposition of
a penalty or denial of a benefit, substantially burden a per-
son’s exercise of religion . . . .” It did not do so. The majority
is correct that such text would have been unnecessary if
RFRA had incorporated previous Supreme Court case law
that defined the phrase “substantial burden” as a term of art
referring only to the imposition of a penalty or denial of a
benefit. Maj. op. at 10061-62. However, as explained below,
Congress did not “restore” any technical definition of “sub-
stantial burden” found in pre-RFRA case law, let alone “re-
store” the definition the majority now reads into RFRA.

             b.   “Restoring” Sherbert and Yoder

   The text of RFRA explicitly states that the purpose of the
statute is “to restore the compelling interest test as set forth
in [Sherbert and Yoder].” 42 U.S.C. § 2000bb(b) (emphasis
added). The text refers separately to “substantially burden”
10088               NAVAJO NATION v. USFS
and the “exercise of religion,” but it says nothing about “re-
storing” the definition of these terms as used in Sherbert and
Yoder.

   In the years after Sherbert and Yoder, the Supreme Court
applied the “compelling interest test” to fewer and fewer Free
Exercise claims under the First Amendment. For example, in
Goldman, 475 U.S. at 505, 507-08, the Court conceded that
a military regulation banning civilian “headgear” implicated
the First Amendment rights of an Orthodox Jew who sought
to wear a yarmulke, but then upheld the regulation after mini-
mal scrutiny due to the “great deference [owed] the profes-
sional judgment of military authorities concerning the relative
importance of a particular military interest.” In O’Lone, 482
U.S. at 349, the Court refused to require that prison regula-
tions be justified by a compelling interest, instead demanding
only that they be “reasonably related to legitimate penological
interests.” See also Bowen v. Roy, 476 U.S. 693, 707 (1986)
(Burger, J., for plurality) (compelling interest test not applica-
ble in enforcing “facially neutral and uniformly applicable
requirement for the administration of welfare programs”);
Lyng, 485 U.S. at 454 (compelling interest test not applicable
where government interferes with religious exercise through
“the use of its own land”).

   In other cases, the Court purported to apply the compelling
interest test, but in fact applied a watered-down version of the
scrutiny employed in Sherbert and Yoder. Rather than
demanding, as it had in Sherbert and Yoder, that the particular
governmental interest at stake be compelling, the Court
accepted extremely general definitions of the government’s
interest. For example, in United States v. Lee, 455 U.S. 252
(1982), the Court balanced an individual’s interest in a reli-
gious exemption from social security taxes against the “broad
public interest in maintaining a sound tax system.” Id. at 260.
Likewise, the plurality in Roy balanced an individual’s objec-
tion to the provision of a social security number against the
government’s general interest in “preventing fraud in [govern-
                    NAVAJO NATION v. USFS                 10089
ment] benefits programs.” 476 U.S. at 709; see also David B.
Tillotson, Free Exercise in the 1980s: A Rollback of Protec-
tions, 24 U.S.F. L. Rev. 505, 520 (1990) (“The Court has
either defined the Government’s interest so broadly that no
individual’s interest could possibly outweigh it or, more
recently, has . . . simply refused to weigh individual chal-
lenges to uniformly applicable and neutral statutes against any
government interest, notwithstanding Sherbert.”).

   Smith, in which the Court refused to apply the compelling
governmental interest test to a generally applicable law bur-
dening the exercise of religion, was the last straw. In direct
response, Congress enacted RFRA, directing the federal
courts to “restore” the “compelling interest test” that had been
applied in Sherbert and Yoder “in all cases where free exer-
cise of religion is substantially burdened.” 42 U.S.C.
§ 2000bb(b). That is, by restoring the “compelling interest
test,” Congress restored the application of strict scrutiny, as
applied in Sherbert and Yoder, to all government actions sub-
stantially burdening religion, and rejected the restrictive
approach to free exercise claims taken in Lyng, Roy, Gold-
man, O’Lone, and Lee. But this directive does not specify
what government actions substantially burden religion,
thereby triggering the compelling interest test. RFRA did not
“restore” any definition of “substantial burden.” Because
Congress did not define “substantial burden,” either directly
or by reference to pre-Smith case law, we should define (and
in fact have defined) that term according to its ordinary mean-
ing.

c. “Substantial Burden” Test Not Used in Sherbert, Yoder,
 and Other Pre-RFRA Cases To Rule Out Certain Burdens

  According to the majority, pre-RFRA cases used the term
“burden” or “substantial burden” to refer exclusively to bur-
dens on religion imposed by only two particular types of gov-
ernment action. According to the majority, a “substantial
burden” under RFRA can only be caused by government
10090               NAVAJO NATION v. USFS
action that either “coerce[s an individual] to act contrary to
their religious beliefs under threat of sanctions, or condi-
tion[s] a governmental benefit upon conduct that would vio-
late [an individual’s] religious beliefs.” Maj. op. at 10042.
This restrictive definition of “substantial burden” cannot be
found in Sherbert, Yoder, or any other case prior to the pas-
sage of RFRA.

   In Sherbert, 374 U.S. 398, the Court held that a Seventh-
day Adventist could not be denied unemployment benefits
based on her refusal to work on Saturdays. Without using the
phrase “substantial burden,” the Court concluded that a
requirement that the plaintiff work on Saturdays, on pain of
being fired if she refused, “force[d] her to choose between
following the precepts of her religion and forfeiting benefits,
on the one hand, and abandoning one of the precepts of her
religion in order to accept work, on the other hand.” Id. at
404. The Court compared such an imposition to a governmen-
tal fine: “Governmental imposition of such a choice puts the
same kind of burden upon the free exercise of religion as
would a fine imposed against appellant for her Saturday wor-
ship.” Id. The Court therefore mandated that the requirement
be justified by a “compelling state interest.” Id. at 406-09.

   In Yoder, 406 U.S. 205, the Court held that Amish children
could not be required to attend school up to the age of sixteen,
on penalty of criminal sanctions against their parents if they
did not attend. Without using the phrase “substantial burden,”
the Court concluded that a requirement that children attend
school, on pain of criminal punishment of their parents if they
did not, “would gravely endanger if not destroy the free exer-
cise of respondents’ religious beliefs.” Id. at 219. The Court
therefore required, as it had in Sherbert, that the requirement
be justified by a “compelling state interest.” Id. at 221-29.

   Neither Sherbert nor Yoder used the majority’s substantial
burden test as the trigger for the application of the compelling
interest test. The Court in Sherbert and Yoder used the word
                    NAVAJO NATION v. USFS                  10091
“burden,” but nowhere defined, or even used, the phrase “sub-
stantial burden.” After holding that the exercise of religion
was burdened in each case, the Court simply did not opine on
what other impositions on free exercise would, or would not,
constitute a burden. That is, Sherbert and Yoder held that cer-
tain interferences with religious exercise trigger the compel-
ling interest test. But neither case suggested that religious
exercise can be “burdened,” or “substantially burdened,” only
by the two types of interference considered in those cases.
The phrase “substantial burden” is a creation of later cases
which sometimes use Sherbert or Yoder as part of a string
citation. See, e.g., Hernandez v. Commissioner of Internal
Revenue, 490 U.S. 680, 699 (1989). Neither Sherbert nor
Yoder, nor any of the later cases, uses the restrictive definition
of “substantial burden” invented by the majority today.

   Nor do other pre-RFRA cases supply the majority’s restric-
tive definition of “substantial burden.” The majority relies
heavily on Lyng, 485 U.S. 439, which relies in turn on Roy,
476 U.S. 693. In Lyng, tribal members challenged the con-
struction of a proposed road on government land in the Chim-
ney Rock area of the Six Rivers National Forest as infringing
their rights under the Free Exercise Clause of the First
Amendment. 485 U.S. at 442-42. The Court began its analysis
by reiterating the holding of Roy that “[t]he Free Exercise
Clause simply cannot be understood to require the Govern-
ment to conduct its own internal affairs in ways that comport
with the religious beliefs of particular citizens.” 485 U.S. at
448 (quoting Roy, 476 U.S. at 699-700). The Court then rea-
soned:

    In both [Lyng and Roy], the challenged Government
    action would interfere significantly with private per-
    sons’ ability to pursue spiritual fulfillment according
    to their own religious beliefs. In neither case, how-
    ever, would the affected individuals be coerced by
    the Government’s action into violating their religious
    beliefs; nor would either governmental action penal-
10092               NAVAJO NATION v. USFS
    ize religious activity by denying any person an equal
    share of the rights, benefits, and privileges enjoyed
    by other citizens.

Id. at 449 (emphases added). The Court concluded that only
“coercion” of the sort found in Sherbert and Yoder would trig-
ger strict scrutiny because, “[t]he crucial word in the constitu-
tional text is ‘prohibit.’ ” Id. at 451.

   Justice Brennan dissented from the majority’s refusal to
apply heightened scrutiny, emphasizing that the First Amend-
ment “is directed against any form of governmental action
that frustrates or inhibits religious practice.” Id. at 459 (Bren-
nan J., dissenting). In response, the Lyng majority conceded
that the proposed road would have “severe adverse effects on
the practice of [plaintiffs’] religion.” Id. at 447. But the Court
went out of its way to reject Justice Brennan’s contention that
the First Amendment is directed at governmental action that
frustrates or inhibits religious practice. It responded, “The
Constitution . . . says no such thing. Rather, it states: ‘Con-
gress shall make no law . . . prohibiting the free exercise [of
religion].’ ” Id. at 456-57 (quoting id. at 459; U.S. Const.
amend. I) (emphasis and alterations in original).

   Lyng did not hold that the road at issue would cause no
“substantial burden” on religious exercise. The Court in Lyng
never used the phrase “substantial burden.” Rather, Lyng held
that government action that did not coerce religious practices
or attach a penalty to religious belief was insufficient to trig-
ger the compelling interest test despite the presence of a sig-
nificant burden on religion. The Court explicitly recognized
this in Smith when it wrote, “In [Lyng], we declined to apply
Sherbert analysis to the Government’s logging and road con-
struction activities on lands used for religious purposes by
several Native American Tribes, even though it was undis-
puted that the activities ‘could have devastating effects on tra-
ditional Indian religious practices.’ ” Smith, 494 U.S. at 883
(quoting Lyng, 485 U.S. at 451) (emphasis added).
                    NAVAJO NATION v. USFS                  10093
    The majority’s attempt to read Lyng into RFRA is not just
flawed. It is perverse. In refusing to apply the compelling
interest test to the “severe adverse effects on the practice of
[plaintiffs’] religion” in Lyng, the Court reasoned that the pro-
tections of the First Amendment “cannot depend on measur-
ing the effects of a governmental action on a religious
objector’s spiritual development.” 485 U.S. at 447, 451. The
Court directly incorporated this reasoning into Smith. See 494
U.S. at 885. Congress then rejected this very reasoning when
it restored the application of strict scrutiny “in all cases where
free exercise of religion is substantially burdened.” 42 U.S.C.
§ 2000bb(b).

   In sum, it is clear that the interferences with the free exer-
cise of religion that existed in Sherbert and Yoder qualify, to
use the terminology of RFRA, as a “substantial burden.” But
the text, purpose, and enactment history of RFRA make
equally clear that RFRA protects against burdens that, while
imposed by a different mechanism than those in Sherbert and
Yoder, are also “substantial.”

                    d.   Purpose of RFRA

  The express purpose of RFRA was to reject the restrictive
approach to the Free Exercise Clause that culminated in Smith
and to restore the application of strict judicial scrutiny “in all
cases where free exercise of religion is substantially bur-
dened.” 42 U.S.C. § 2000bb(b). The majority’s approach is
fundamentally at odds with this purpose.

   As should be clear, RFRA creates a legally protected inter-
est in the exercise of religion. The protected interest in Sher-
bert was the right to take religious rest on Saturday, not the
right to receive unemployment insurance. The protected inter-
est in Yoder was the right to avoid secular indoctrination, not,
as the majority contends, the right to avoid criminal punish-
ment. See Maj. Op. at 10054-55 n.12.
10094                NAVAJO NATION v. USFS
   Such interests in religious exercise can be severely bur-
dened by government actions that do not deny a benefit or
impose a penalty. For example, a court would surely hold that
the government had imposed a “substantial burden” on the
“exercise of religion” if it purchased by eminent domain
every Catholic church in the country. Similarly, a court would
surely hold that the Forest Service had imposed a “substantial
burden” on the Indians’ “exercise of religion” if it paved over
the entirety of the San Francisco Peaks. We have already held
that prison officials substantially burden religious exercise if
they record the confessions of Catholic inmates, or refuse to
provide Halal meat meals to a Muslim prisoner. See Mockaitis
v. Harcleroad, 104 F.3d 1522, 1531 (9th Cir. 1997) (“A sub-
stantial burden is imposed on . . . free exercise of religion . . .
by the intrusion into the Sacrament of Penance by officials of
the state.”); Shakur v. Schriro, 514 F.3d 878, 888-89 (9th Cir.
2008) (holding that failure of prison officials to provide Mus-
lim prisoner with Halal or Kosher meat diet could constitute
substantial burden on religious exercise under RLUIPA); see
also Lovelace v. Lee, 472 F.3d 174, 198-99 (4th Cir. 2006)
(holding that prisoner’s right to religious diet under RLUIPA
is clearly established for purposes of qualified immunity).

   However, the majority’s restrictive definition of “substan-
tial burden” places such injuries entirely outside the coverage
of RFRA because they are imposed through different mecha-
nisms than those employed in Sherbert and Yoder. The major-
ity cannot plausibly justify this result by arguing that the
complete destruction of a religious shrine or place of worship,
violation of a sacrament, or denial of a religious diet are less
“substantial” restrictions on religious exercise than those
caused by the denial of unemployment benefits. Rather, the
majority refuses to apply strict scrutiny to these substantial
injuries because, in its view, “a government that presides over
a nation with as many religions as the United States of Amer-
ica [could not] function were it required to do so.” See Maj.
op. at 10042.
                     NAVAJO NATION v. USFS                  10095
   This proposition was explicitly rejected by RFRA, which
directs courts to apply the compelling governmental interest
test “in all cases” where there is a “substantial burden” on the
“exercise of religion.” See RFRA § 2000bb(a)(5) (stating that
“the compelling interest test . . . is a workable test for striking
sensible balances between religious liberty and competing
prior governmental interests”). It has also been explicitly
rejected by the Supreme Court. See Gonzales v. O Centro
Espirita Beneficente Uniao do Vegetal, 546 U.S. 418, 430
(2006) (rejecting the government’s argument that the Con-
trolled Substances Act “cannot function . . . if subjected to
judicial exemptions” because “RFRA, and the strict scrutiny
test it adopted, contemplate an inquiry more focused than the
Government’s categorical approach”); id. at 1215 (“Here the
Government’s uniformity argument rests not so much on the
particular statutory program at issue as on slippery slope con-
cerns that could be invoked in response to any RFRA claim
. . .”). The majority’s approach thus places beyond judicial
scrutiny many burdens on religious exercise that RFRA was
intended to prevent, and does so based on “slippery slope”
arguments that the Supreme Court has instructed us to reject.

             e.   This Circuit’s RFRA Precedents

  As I have described above, the majority’s narrow definition
of “substantial burden” conflicts with RFRA’s text and pur-
pose. The majority’s approach also conflicts with our prior
application of RFRA in this circuit.

  We first addressed the definition of “substantial burden”
under RFRA in Bryant v. Gomez, 46 F.3d 948 (9th Cir. 1995).
We stated that a “substantial burden” exists where:

    [A] governmental [action] burdens the adherent’s
    practice of his or her religion . . . by preventing him
    or her from engaging in [religious] conduct or hav-
    ing a religious experience . . . . This interference
10096                NAVAJO NATION v. USFS
    must be more than an inconvenience; the burden
    must be substantial.

Id. at 949 (quoting Graham v. C.I.R., 822 F.2d 844, 850-51
(9th Cir. 1987)) (second, third, and fifth alterations in Bryant)
(emphasis added). Since Bryant, we have repeatedly refused
to adopt the conclusion of the majority that “a ‘substantial
burden’ is imposed only when individuals are forced to
choose between following the tenets of their religion and
receiving a governmental benefit . . . or coerced to act con-
trary to their religious beliefs by the threat of civil or criminal
sanctions.” Maj. op. at 10053. See, e.g., Worldwide Church of
God v. Philadelphia Church of God, Inc., 227 F.3d 1110,
1121 (9th Cir. 2000) (substantial burden where government
“prevent[s] [plaintiff] from engaging in [religious] conduct or
having a religious experience” and is “more than an inconve-
nience”) (quoting Goehring v. Brophy, 94 F.3d 1294, 1299
(9th Cir. 1996); and Bryant, 46 F.3d at 949); Stefanow v.
McFadden, 103 F.3d 1466, 1471 (9th Cir. 1996) (same). We
have noted that “[a] statute burdens the free exercise of reli-
gion if it ‘put[s] substantial pressure on an adherent to modify
his behavior and to violate his beliefs,’ including when, if
enforced, it ‘results in the choice to the individual of either
abandoning his religious principle or facing criminal prosecu-
tion.’ ” Guam v. Guerrero, 290 F.3d 1210, 1222 (9th Cir.
2002) (emphasis added) (quoting Thomas v. Review Bd. of
Ind. Employment Sec. Div., 450 U.S. 707, 718 (1981); and
Braunfeld v. Brown, 366 U.S. 599, 605 (1961)). However,
nothing in our opinions suggests that the government can sub-
stantially burden religion only by applying a penalty or with-
holding a benefit based on religion.

   In fact, we have held precisely the opposite. In Mockaitis,
a district attorney for Lane County, Oregon, with the assis-
tance of officials at the Lane County Jail, recorded the confes-
sion of a detained murder suspect to a Catholic priest. 104
F.3d at 1524-26. The prisoner and the priest learned of the
taping only after it occurred. Id. at 1526. Although the pris-
                    NAVAJO NATION v. USFS                 10097
oner did not seek suppression of the tape, the priest, together
with the Archbishop of Portland, sought an injunction under
RFRA barring future taping. Id. at 1526-1527. We concluded
the initial taping violated RFRA and held that an injunction
was warranted because,

    A substantial burden is imposed on [the Archbish-
    op’s] free exercise of religion as the responsible head
    of the archdiocese of Portland by the intrusion into
    the Sacrament of Penance by officials of the state, an
    intrusion defended in this case by an assistant
    attorney-general of the state as not contrary to any
    law. Archbishop George has justifiable grounds for
    fearing that without a declaratory judgment and an
    injunction in this case the administration of the Sac-
    rament of Penance for which he is responsible in his
    archdiocese will be made odious in jails by the intru-
    sion of law enforcement officers.

Id. at 1531 (emphasis added). Mockaitis was not only cor-
rectly decided. It is also flatly inconsistent with the majority
opinion.

   The majority does not dispute that Mockaitis is inconsistent
with its approach today, but instead argues that Mockaitis
“cannot serve as precedent” for two reasons. Maj. op. at
10060-61 n.15. First, the Majority notes that City of Boerne,
521 U.S. at 532, overruled our application of RFRA to a state
subdivision in Mockaitis. But the federalism holding of City
of Boerne, 521 U.S. at 532, was entirely unrelated to our defi-
nition of “substantial burden.” We do not normally discard
our prior view of the law simply because it was expressed in
a case that is overruled on unrelated grounds. To the contrary,
this circuit has cited cases that have been “overruled on other
grounds” in 1,508 opinions. Mockaitis continues to demon-
strate that we have previously refused to adopt the majority’s
restrictive definition of “substantial burden.”
10098               NAVAJO NATION v. USFS
   Second, the majority finds Mockaitis “unhelpful” because
it “did not define substantial burden, let alone analyze the
substantial burden standard under the Sherbert/Yoder frame-
work restored in RFRA, [or] attempt to explain why such
framework should not apply to define substantial burden.”
Maj. op. at 10061 n.15. As I have explained above, RFRA did
not employ the term “substantial burden” as a term of art lim-
iting the application of RFRA to burdens caused by the pre-
cise mechanisms at issue in Sherbert and Yoder. In rejecting
this argument, the majority dismisses Mockaitis precisely
because it proves my point. That is, because Mockaitis does
not treat “substantial burden” as a term of art limited to bur-
dens caused by the precise mechanisms at issue in Sherbert
and Yoder, the majority must perforce reject it. The conflict
between Mocktaitis and the majority’s approach today reflects
the novelty of today’s opinion, not any shortcomings of
Mocakaitis.

   Notably absent from the majority’s opinion is any explana-
tion of why the result reached in Mockaitis is incorrect. Under
the majority’s approach, it is clear that governmental eaves-
dropping on a prisoner’s confession to his priest would not
impose a substantial burden on the prisoner or priest under
RFRA. This cannot be the law.

           f.   This Circuit’s RLUIPA Precedents

   Our cases interpreting the definition of “substantial burden”
under RLUIPA have applied a similar definition to the defini-
tion employed in Bryant, 46 F.3d at 949. In applying
RLUIPA, we have stated that “for a land use regulation to
impose a ‘substantial burden,’ it must be ‘oppressive’ to a
‘significantly great’ extent. That is, a ‘substantial burden’ on
‘religious exercise’ must impose a significantly great restric-
tion or onus upon such exercise.” Warsoldier v. Woodford,
418 F.3d 989, 995 (9th Cir. 2005) (quoting San Jose Christian
College, 360 F.3d at 1034). In other words, we have defined
“substantial burden” according to the effect of a government
                    NAVAJO NATION v. USFS                  10099
action on religious exercise rather than particular mechanisms
by which this effect is achieved.

   Moreover, we recently held that a substantial burden could
exist under RLUIPA in a case that involved no imposition of
a penalty or deprivation of a benefit. In Shakur, 514 F.3d 878,
a Muslim inmate brought a RLUIPA challenge alleging that
the Arizona Department of Corrections substantially burdened
his exercise of religion by refusing to provide him with a
Halal or Kosher meat diet. Id. at 888-89. The imposition on
Shakur was in fact relatively mild because the prison provided
him with a vegetarian diet as an alternative to the ordinary
meat diet. Id. at 888, 891. Nonetheless, we found that Shakur
had asserted a cognizable substantial burden under RLUIPA
when he alleged that the vegetarian diet he was forced to eat
for lack of Halal meat gave him indigestion, thereby disrupt-
ing his religious practices. Id. at 888. Because the Arizona
Department of Corrections had not imposed any penalty or
withheld any benefit from Shakur based on his exercise of
religion, Shakur is, like Mockaitis, flatly inconsistent with the
majority opinion.

   In attempting to distinguish Shakur, the majority again
refuses to accept the implications of its own rule. The major-
ity claims that Shakur is a “straightforward application of the
Sherbert test” because “the policy conditioned a governmen-
tal benefit to which Shakur was otherwise entitled—a meal in
prison—upon conduct that would violate Shakur’s religious
beliefs.” Maj. op. at 10068 n.24. However, like Mockaitis,
Shakur applied the ordinary meaning of the phrase “substan-
tial burden,” which is inconsistent with the majority’s newly
minted “Sherbert test.” In Sherbert, a Seventh-day Adventist
was denied unemployment benefits after she was fired for
refusing to work on Saturdays because, according to the state,
she had “fail[ed], without good cause, to accept suitable work
when offered.” 374 U.S. at 399-400 (internal quotation marks
omitted). In other words, the plaintiff in Sherbert was denied
10100               NAVAJO NATION v. USFS
a government benefit, to which she was otherwise entitled,
because of her religious observance.

   Contrary to the majority’s assertions, the inmate in Shakur
was not denied any government benefit to which he was oth-
erwise entitled because of his religious observance. Shakur
had a legal interest in some meal in prison, but he was never
denied this interest as a consequence of his religious obser-
vance. Eating the vegetarian meals provided by the prison was
permitted by Shakur’s religion. Shakur had no legal interest
in Halal meat meals, except to the extent the government’s
failure to provide them interfered with his subjective religious
experience. Nonetheless, we held that the failure of the prison
to provide Halal meat meals could constitute a substantial
burden on Shakur’s religious exercise because the vegetarian
meals allegedly “exacerbate[d] [Shakur’s] hiatal hernia and
cause[d] excessive gas that interfere[d] with the ritual purity
required for [Shakur’s] Islamic worship.” Id. at 889. That is,
although the government had in no way penalized Shakur’s
exercise of his religion by denying a benefit to which he was
otherwise entitled, we held that RFRA may impose an affir-
mative duty on prison officials to provide Halal meat meals
where the failure to do so harms the inmate’s sense of “ritual
purity.” Id.

   The provision of special meals is a government action that
benefits an inmate. But this is true of virtually any religious
accommodation. Thus, Shakur can only be explained as con-
sistent with the majority’s rule if the mere accommodation of
religion is a governmental benefit. But such a broad rule can-
not support the majority’s conclusion in this case. Under such
a definition, the Forest Service offers the Indians in this case
a “government benefit” in the form of access to their sacred
land and ritual materials. The Forest Service’s failure to offer
spiritually pure sites and materials is the equivalent of prison
officials failing to offer religiously pure meals. In short, in
denying the Indians’ claims, the majority contends that the
phrase “substantial burden” applies only where the govern-
                   NAVAJO NATION v. USFS                 10101
ment imposes sanctions or “condition[s] a governmental ben-
efit upon conduct that would violate the Plaintiffs’ religious
beliefs.” The majority then abandons this definition in its
attempts to distinguish Shakur, which did not involve the con-
ditioning of government benefits on conduct that would vio-
late religious beliefs. The need for such semantic contortions
only highlights the degree to which the majority’s rule is
inconsistent with our prior case law and fails to capture the
meaning of the term “substantial burden.”

             2.   The Applicability of RLUIPA

  The majority’s second misstatement is that RLUIPA does
not apply to suits brought under RFRA. It writes:

    For two reasons, RLUIPA is inapplicable to this
    case. First, RLUIPA, by its terms, prohibits only
    state and local governments from applying regula-
    tions that govern land use or institutionalized per-
    sons to impose a “substantial burden” on the exercise
    of religion. . . . Subject to two exceptions not rele-
    vant here, RLUIPA does not apply to a federal gov-
    ernment action, which is not at issue in this case.
    . . . Second, even for state and local governments,
    RLUIPA applies only to government land-use regu-
    lations of private land, not to the government’s man-
    agement of its own land.

Maj. op. at 10066. From this, the majority concludes that
RLUIPA cases finding a “substantial burden” on the exercise
of religion are irrelevant to RFRA cases.

   It is true that much of RLUIPA applies specifically to state
and local zoning decisions and to actions by prison officials.
But it is demonstrably not true that RLUIPA is “inapplicable
to this case,” and that cases decided under RLUIPA may be
disregarded in RFRA cases. Not only did RLUIPA amend the
definition of “exercise of religion” contained in RFRA,
10102               NAVAJO NATION v. USFS
RLUIPA also applies the same “substantial burden” test that
is applied in RFRA cases.

   Prior to the passage of RLUIPA in 2000, RFRA provided
that “the term ‘exercise of religion’ means the exercise of reli-
gion under the First Amendment to the Constitution.” Pub. L.
No. 103-141, § 5, 107 Stat. at 1489 (codified at 42 U.S.C.
§ 2000bb-2(4) (1994) (repealed)). RLUIPA changed the defi-
nition of “exercise of religion” in RFRA. RLUIPA §§ 7-8,
114 Stat. at 806-07. As a result of RLUIPA, 42 U.S.C.
§ 2000bb-2 now provides, “As used in this chapter — . . . (4)
the term ‘exercise of religion’ means religious exercise, as
defined in section 2000cc-5 of this title.” (emphasis added).
The “chapter” to which 2000bb-2 refers is Chapter 21B of
Title 42. Chapter 21B is the codification of the Religious
Freedom Restoration Act. Section 2000cc-5, to which
§ 2000bb-2 refers, provides, “The term ‘religious exercise’
includes any exercise of religion, whether or not compelled
by, or central to, a system of religious belief.”

   RFRA and RLUIPA not only share the same definition of
“exercise of religion,” they also share the same analytic
framework and terminology. Under both statutes, the imposi-
tion of a “substantial burden” on a person’s “exercise of reli-
gion” may be justified only by a compelling governmental
interest and a showing that such interest is furthered by the
least restrictive means. See 42 U.S.C. § 2000bb-1(b) (RFRA);
42 U.S.C. § 2000cc-1(a)(1-2) (RLUIPA). The Supreme Court
has explicitly stated that “the Religious Land Use and Institu-
tionalized Persons Act of 2000 . . . allows federal and state
prisoners to seek religious accommodation pursuant to the
same standard as set forth in RFRA[.]” O Centro, 546 U.S.
at 436 (emphasis added). Because RFRA and RLUIPA cases
share the same analytic framework and terminology and are,
in the words of the Court in O Centro, governed by the “same
standard,” RLUIPA cases are necessarily applicable to RFRA
cases.
                   NAVAJO NATION v. USFS                 10103
        3.   Applicability of RFRA to Federal Land

  Finally, the majority misstates the law when it treats as an
open question whether RFRA applies to federal land. The
majority writes:

    The Defendants do not contend that RFRA is inap-
    plicable to the government’s use and management of
    its own land, which is at issue in this case. Because
    this issue was not raised or briefed by the parties, we
    have no occasion to consider it. Therefore, we
    assume, without deciding, that RFRA applies to the
    government’s use and management of its land[.]

Maj. op. at 10048 n.9.

   It is hardly an open question whether RFRA applies to fed-
eral land. For good reason, none of the defendants argued that
RFRA is inapplicable to actions on federal land. There is
nothing in the text of RFRA that says, or even suggests, that
such a carve-out from RFRA exists. No case has ever so held,
or even suggested, that RFRA is inapplicable to federal land.

   The majority opinion uses silence of the briefs in this case
as an excuse to treat the applicability of RFRA to federal land
as an open question. However, the majority ignores the fol-
lowing exchange with the government’s attorney during oral
argument before the en banc panel. In that exchange, the gov-
ernment explicitly stated that RFRA applies to federal land:

    Question [by a member of the en banc panel]: Is it
    your position that the substantial burden test is sim-
    ply never triggered when the government is using its
    own land? That it’s simply outside the coverage of
    RFRA if the government is using its own land?

    Answer [by the government’s attorney]: No, your
    honor, that is not our position. . . .
10104               NAVAJO NATION v. USFS
    Question: So, the use of government land has the
    potential under RFRA to impose a substantial bur-
    den?

    Answer: It is possible that certain activities on cer-
    tain government land can still substantially burden
    religious activities.

    Question: And would then violate RFRA if there
    were no compelling state interest?

    Answer: Correct. Yes.

[En banc argument at 35:06.]

  D.    Misunderstanding of Religious Belief and Practice

   In addition to misstating the law under RFRA, the majority
misunderstands the nature of religious belief and practice. The
majority concludes that spraying up to 1.5 million gallons of
treated sewage effluent per day on Humphrey’s Peak, the
most sacred of the San Francisco Peaks, does not impose a
“substantial burden” on the Indians’ “exercise of religion.” In
so concluding, the majority emphasizes the lack of physical
harm. According to the majority, “[T]here are no plants,
springs, natural resources, shrines with religious significance,
nor any religious ceremonies that would be physically affect-
ed” by using treated sewage effluent to make artificial snow.
In the majority’s view, the “sole effect” of using treated sew-
age effluent on Humphrey’s Peak is on the Indians’ “subjec-
tive spiritual experience.” Maj. op. at 10041.

   The majority’s emphasis on physical harm ignores the
nature of religious belief and exercise, as well as the nature
of the inquiry mandated by RFRA. The majority characterizes
the Indians’ religious belief and exercise as merely a “subjec-
tive spiritual experience.” Though I would not choose pre-
cisely those words, they come close to describing what the
                    NAVAJO NATION v. USFS                  10105
majority thinks it is not describing — a genuine religious
belief and exercise. Contrary to what the majority writes, and
appears to think, religious exercise invariably, and centrally,
involves a “subjective spiritual experience.”

   Religious belief concerns the human spirit and religious
faith, not physical harm and scientific fact. Religious exercise
sometimes involves physical things, but the physical or scien-
tific character of these things is secondary to their spiritual
and religious meaning. The centerpiece of religious belief and
exercise is the “subjective” and the “spiritual.” As William
James wrote, religion may be defined as “the feelings, acts,
and experiences of individual men [and women] in their soli-
tude, so far as they apprehend themselves to stand in relation
to whatever they may consider the divine.” WILLIAM JAMES,
THE VARIETIES OF RELIGIOUS EXPERIENCE: A STUDY IN HUMAN
NATURE 31-32 (1929).

   The majority’s misunderstanding of the nature of religious
belief and exercise as merely “subjective” is an excuse for
refusing to accept the Indians’ religion as worthy of protec-
tion under RFRA. According to undisputed evidence in the
record, and the finding of the district court, the Indians in this
case are sincere in their religious beliefs. The record makes
clear that their religious beliefs and practice do not merely
require the continued existence of certain plants and shrines.
They require that these plants and shrines be spiritually pure,
undesecrated by treated sewage effluent.

   Perhaps the strength of the Indians’ argument in this case
could be seen more easily by the majority if another religion
were at issue. For example, I do not think that the majority
would accept that the burden on a Christian’s exercise of reli-
gion would be insubstantial if the government permitted only
treated sewage effluent for use as baptismal water, based on
an argument that no physical harm would result and any
adverse effect would merely be on the Christian’s “subjective
spiritual experience.” Nor do I think the majority would
10106               NAVAJO NATION v. USFS
accept such an argument for an orthodox Jew if the govern-
ment permitted only non-Kosher food.

              E.   Proper Application of RFRA

   Applying our precedents, which properly reject the majori-
ty’s restrictive approach, I would hold that the Indians have
shown a substantial burden on the exercise of their religion
under RFRA. I also believe that the Forest Service has failed
to show that approval of the Snowbowl expansion was the
least restrictive means to further a compelling governmental
interest.

  1.    “Substantial Burden” on the “Exercise of Religion”

   RFRA defines “exercise of religion” as “any exercise of
religion, whether or not compelled by, or central to, a system
of religious belief.” 42 U.S.C. § § 2000bb-2(4), 2000cc-
5(7)(A). Under our prior case law, a “substantial burden” on
the “exercise of religion” exists where government action pre-
vents an individual “from engaging in [religious] conduct or
having a religious experience” and the interference is “more
than an inconvenience.” Bryant, 46 F.3d at 949.

   a.   The Indians’ “Sacred” Land and their “Exercise of
                          Religion”

   The Appellees do not dispute the sincerity of the Indians’
testimony concerning their religious beliefs and practices, and
the district court wrote that it was not “challenging the honest
religious beliefs of any witness.” The majority concedes that
the Indians are sincere. It writes, “The district court found the
Plaintiffs’ beliefs to be sincere; there is no basis to challenge
that finding.” Maj. op. at 10041.

   The majority seeks to undermine the importance of the dis-
trict court’s finding, and its own concession, by contending
that the Indians consider virtually everything sacred. It writes:
                    NAVAJO NATION v. USFS                  10107
    In the Coconino National Forest alone, there are
    approximately a dozen mountains recognized as
    sacred by American Indian tribes. The district court
    found the tribes hold other landscapes to be sacred
    as well, such as canyons and canyon systems, rivers
    and river drainages, lakes, discrete mesas and buttes,
    rock formations, shrines, gathering areas, pilgrimage
    routes, and prehistoric sites. Within the Southwest-
    ern Region forest lands alone, there are between
    40,000 and 50,000 prehistoric sites. The district
    court also found the Navajo and the Hualapai Plain-
    tiffs consider the entire Colorado River to be sacred.
    New sacred areas are continuously being recognized
    by the Plaintiffs.

Maj. op. at 10046 n.7 (citations omitted).

   The majority implies that if we hold, based on the sincerity
of the Indians’s religious belief, that there has been a substan-
tial burden in this case, there is no stopping place. That is,
since virtually everything is sacred, virtually any governmen-
tal action affecting the Indians’ “sacred” land will be a sub-
stantial burden under RFRA.

   The majority’s implication rests upon an inadequate review
of the record. The district court conducted a two-week trial
devoted solely to the Indians’ RFRA claim. The trial record
demonstrates that the word “sacred” is a broad and undiffer-
entiated term. That term does not capture the various degrees
in which the Indians hold land to be sacred. For example,
Vincent Randall, an Apache legislator, historian, and cultural
teacher, responded to a question regarding mountains that
were “sacred sites” as follows:

    That’s your term “sacred.” That’s not my term. I
    talked about holy mountains this morning. I talked
    about God’s mountains. . . . Sacred to you is not the
    other terms. There are other places of honor and
10108               NAVAJO NATION v. USFS
    respect. You’re looking at everything as being
    sacred. There is not — there is honor and respect,
    just as much as the Twin Towers is a place of honor
    and respect. Gettysburg. Yes, there are places like
    that in Apache land, but there are four holy moun-
    tains. Holy mountains.

Trial tr. 722-23 (emphasis added).

  Dianna Uqualla, subchief of the Havasupai, again
explained that there are different degrees of “sacred”:

    The whole reservation is sacred to us, but the moun-
    tains are more sacred. They are like our — if you go
    to a church there would be like our tabernacle, that
    would be our altars. That’s the — that’s the differ-
    ence like being in Fort Defiance or Window Rock
    versus going to each of the sacred mountains. The
    San Francisco Peaks would be like our tabernacle,
    our altar to the west.

SER 1253 (emphasis added).

   Many White Mountain Apache, Navajo, and Havasupai
members refer to all land that is owned, or was ever owned,
by their tribe as sacred. For example, Ramon Riley, Cultural
Resource Director for the White Mountain Apache, testified
that the entire Apache reservation is “sacred.” Trial tr. at 625,
647-51. Uqualla testified to the same effect with respect to
Havasuapai land. SER 1253.

   But while there are many mountains within White Moun-
tain Apache, Navajo, and Havasupai historic territory, only a
few of these mountains are “holy” or particularly “sacred.”
For the White Mountain Apache, there are four holy moun-
tains. They are the San Francisco Peaks, Mt. Graham, Mt.
Baldy, and Red Mountain/Four Peaks. Trial tr. at 639-43. For
the Navajo, there are also four holy mountains. They are the
                   NAVAJO NATION v. USFS                 10109
San Francisco Peaks, the Blanca Peak, Mt. Taylor, and the
Hesperous Mountains. Trial tr. at 739.

   The Indians allow different uses on sacred land depending
the degree of sacredness. For example, Mount Baldy is one of
the White Mountain Apache’s holy mountains. Though they
consider all of their reservation land “sacred” in the sense in
which that term is used by the majority, Mount Baldy is not
merely sacred. It is holy. The record is clear that the Apache
do not permit camping, fishing, or hunting on the portion of
Mount Baldy under their control, even though they permit
such activities elsewhere on their reservation.

b.   Substantial Burden on the Indians’ Exercise of Religion

   The record in this case makes clear that the San Francisco
Peaks are particularly sacred to the surrounding Indian tribes.
Humphrey’s Peak is the most sacred, or holy, of the Peaks. I
accept as sincere the Indians’ testimony about their religious
beliefs and practices, and I accept as sincere their testimony
that the Peaks, and in particular Humphrey’s Peak, are not
merely sacred but holy mountains.

  In the discussion that follows, I focus on the evidence pres-
ented by the Hopi and Navajo, and to a lesser extent on the
Hualapai and Havasupai. I first describe the Indians’ religious
practices, and then discuss the effect the Snowbowl expansion
would have on these practices.

            i.   The Indians’ Religious Practices

                       (1)   The Hopi

   Hopi religious beliefs and practices center on the San Fran-
cisco Peaks. As stated by the district court, “The Peaks are
where the Hopi direct their prayers and thoughts, a point in
the physical world that defines the Hopi universe and serves
as the home of the Kachinas, who bring water, snow and life
10110               NAVAJO NATION v. USFS
to the Hopi people.” 408 F. Supp. 2d at 894. The Hopi have
been making pilgrimages to the Peaks since at least 1540,
when they first encountered Europeans, and probably long
before that.

   The Hopi believe that when they emerged into this world,
the clans journeyed to the Peaks (or Nuvatukyaovi, the “high
place of snow”) to receive instructions from a spiritual pres-
ence, Ma’saw. At the Peaks, they entered a spiritual covenant
with Ma’saw to take care of the land, and then migrated down
to the Hopi villages. The Hopi re-enact their emergence from
the Peaks annually, and Hopi practitioners look to the Peaks
in their daily songs and prayers as a place of tranquility, sanc-
tity, and purity.

   The Peaks are also the primary home of the powerful spiri-
tual beings called Katsinam (Hopi plural of Katsina, or
Kachina in English). Hundreds of specific Katsinam personify
the spirits of plants, animals, people, tribes, and forces of
nature. The Katsinam are the spirits of Hopi ancestors, and the
Hopi believe that when they die, their spirits will join the Kat-
sinam on the Peaks. As spiritual teachers of “the Hopi way,”
the Katsinam teach children and remind adults of the moral
principles by which they must live. These principles are
embodied in traditional songs given by the Katsinam to the
Hopi and sung by the Hopi in their everyday lives. One Hopi
practitioner compared these songs to sermons, which children
understand simplistically but which adults come to understand
more profoundly. Many of these songs focus on the Peaks.

   Katsinam serve as intermediaries between the Hopi and the
higher powers, carrying prayers from the Hopi villages to the
Peaks on an annual cycle. From July through January, the
Katsinam live on the Peaks. In sixteen days of ceremonies and
prayers at the winter solstice, the Hopi pray and prepare for
the Katsinam’s visits to the villages. In February or March,
the Katsinam begin to arrive, and the Hopi celebrate with
nightly dances at which the Katsinam appear in costume and
                    NAVAJO NATION v. USFS                 10111
perform. The Katsinam stay while the Hopi plant their corn
and it germinates. Then, in July, the Hopi mark the Katsi-
nam’s departure for the Peaks.

   The Hopi believe that pleasing the Katsinam on the Peaks
is crucial to their livelihood. Appearing in the form of clouds,
the Katsinam are responsible for bringing rain to the Hopi vil-
lages from the Peaks. The Katsinam must be treated with
respect, lest they refuse to bring the rains from the Peaks to
nourish the corn crop. In preparation for the Katsinam’s
arrival, prayer sticks and feathers are delivered to every mem-
ber of the village, which they then deposit in traditional loca-
tions, praying for the spiritual purity necessary to receive the
Katsinam. The Katsinam will not arrive until the peoples’
hearts are in the right place, a state they attempt to reach
through prayers directed at the spirits on the Peaks.

   The Hopi have at least fourteen shrines on the Peaks. Every
year, religious leaders select members of each of the approxi-
mately forty congregations, or kiva, among the twelve Hopi
villages to make a pilgrimage to the Peaks. They gather from
the Peaks both water for their ceremonies and boughs of
Douglas fir worn by the Katsinam in their visits to the vil-
lages.

                       (2)   The Navajo

   The Peaks are also of fundamental importance to the reli-
gious beliefs and practices of the Navajo. The district court
found, “[T]he Peaks are considered . . . to be the ‘Mother of
the Navajo People,’ their essence and their home. The whole
of the Peaks is the holiest of shrines in the Navajo way of
life.” 408 F. Supp. 2d at 889. Considering the mountain “like
family,” the Navajo greet the Peaks daily with prayer songs,
of which there are more than one hundred relating to the four
mountains sacred to the Navajo. Witnesses described the
Peaks as “our leader” and “very much an integral part of our
life, our daily lives.”
10112              NAVAJO NATION v. USFS
   The Navajo creation story revolves around the Peaks. The
mother of humanity, called the Changing Woman and com-
pared by one witness to the Virgin Mary, resided on the Peaks
and went through puberty there, an event which the people
celebrated as a gift of new life. Following this celebration,
called the kinaalda, the Changing Woman gave birth to twins,
from whom the Navajo are descended. The Navajo believe
that the Changing Woman’s kinaalda gave them life, genera-
tion after generation. Young women today still celebrate their
own kinaalda with a ceremony one witness compared to a
Christian confirmation or a Jewish bat mitzvah. The cere-
mony sometimes involves water especially collected from the
Peaks because of the Peaks’ religious significance.

   The Peaks are represented in the Navajo medicine bundles
found in nearly every Navajo household. The medicine bun-
dles are composed of stones, shells, herbs, and soil from each
of four sacred mountains. One Navajo practitioner called the
medicine bundles “our Bible,” because they have “embedded”
within them “the unwritten way of life for us, our songs, our
ceremonies.” The practitioner traced their origin to the
Changing Woman: When her twins wanted to find their
father, the Changing Woman instructed them to offer prayers
to the Peaks and conduct ceremonies with medicine bundles.
The Navajo believe that the medicine bundles are conduits for
prayers; by praying to the Peaks with a medicine bundle con-
taining soil from the Peaks, the prayer will be communicated
to the mountain.

   As their name suggests, medicine bundles are also used in
Navajo healing ceremonies, as is medicine made with plants
collected from the Peaks. Appellant Norris Nez, a Navajo
medicine man, testified that “like the western doctor has his
black bag with needles and other medicine, this bundle has in
there the things to apply medicine to a patient.” Explaining
why he loves the mountain as his mother, he testified, “She
is holding medicine and things to make us well and healthy.
We suckle from her and get well when we consider her our
                    NAVAJO NATION v. USFS                 10113
Mother.” Nez testified that he collects many different plants
from the Peaks to make medicine.

  The Peaks play a role in every Navajo religious ceremony.
The medicine bundle is placed to the west, facing the Peaks.
In the Blessingway ceremony, called by one witness “the
backbone of our ceremony” because it is performed at the
conclusion of all ceremonies, the Navajo pray to the Peaks by
name.

   The purity of nature, including the Peaks, plays an impor-
tant part in Navajo beliefs. Among other things, it affects how
a medicine bundle — described by one witness as “a living
basket” — is made. The making of a medicine bundle is pre-
ceded by a four-day purification process for the medicine man
and the keeper of the bundle. By Navajo tradition, the medi-
cine bundle should be made with leather from a buck that is
ritually suffocated; the skin cannot be pierced by a weapon.
Medicine bundles are “rejuvenated” every few years, by
replacing the ingredients with others gathered on pilgrimages
to the Peaks and three other sacred mountains.

   The Navajo believe their role on earth is to take care of the
land. They refer to themselves as nochoka dine, which one
witness translated as “people of the earth” or “people put on
the surface of the earth to take care of the lands.” They
believe that the Creator put them between four sacred moun-
tains of which the westernmost is the Peaks, or Do’ok’oos-liid
(“shining on top,” referring to its snow), and that the Creator
instructed them never to leave this homeland. Although the
whole reservation is sacred to the Navajo, the mountains are
the most sacred part. As noted previously, one witness drew
an analogy to a church, with the area within the mountains as
the part of the church where the people sit, and the Peaks as
“our altar to the west.”

  As in Hopi religious practice, the Peaks are so sacred in
Navajo beliefs that, according to Joe Shirley, Jr., President of
10114                NAVAJO NATION v. USFS
the Navajo Nation, a person “cannot just voluntarily go up on
this mountain at any time. It’s — it’s the holiest of shrines in
our way of life. You have to sacrifice. You have to sing cer-
tain songs before you even dwell for a little bit to gather
herbs, to do offerings.” After the requisite preparation, the
Navajo go on pilgrimages to the Peaks to collect plants for
ceremonial and medicinal use.

                       (3)   The Hualapai

    The Peaks figure centrally in the beliefs of the Hualapai.
The Hualapai creation story takes place on the Peaks. The
Hualapai believe that at one time the world was deluged by
water, and the Hualapai put a young girl on a log so that she
could survive. She landed on the Peaks, alone, and washed in
the water. In the water, she conceived a son, who was a man
born of water. She washed again, and conceived another son.
These were the twin warriors or war gods, from whom the
Hualapai are today descended. Later, one of the twins became
ill, and the other collected plants and water from the Peaks,
thereby healing his brother. From this story comes the Huala-
pai belief that the mountain and its water and plants are sacred
and have medicinal properties. One witness called the story of
the deluge, the twins, and their mother “our Bible story” and
drew a comparison to Noah’s Ark. As in Biblical parables and
stories, Hualapai songs and stories about the twins are infused
with moral principles.

   Hualapai spiritual leaders travel to the Peaks to deliver
prayers. Like the Hopi and the Navajo, the Hualapai believe
that the Peaks are so sacred that one has to prepare oneself
spiritually to visit. A spiritual leader testified that he prays to
the Peaks every day and fasts before visiting to perform the
prayer feather ceremony. In the prayer feather ceremony, a
troubled family prays into an eagle feather for days, and the
spiritual leader delivers it to the Peaks; the spirit of the eagle
then carries the prayer up the mountain and to the Creator.
                    NAVAJO NATION v. USFS                  10115
   The Hualapai collect water from the Peaks. Hualapai reli-
gious ceremonies revolve around water, and they believe
water from the Peaks is sacred. In their sweat lodge purifica-
tion ceremony, the Hualapai add sacred water from the Peaks
to other water, and pour it onto heated rocks to make steam.
In a healing ceremony, people seeking treatment drink from
the water used to produce the steam and are cleansed by
brushing the water on their bodies with feathers. At the con-
clusion of the healing ceremony, the other people present also
drink the water. A Hualapai tribal member who conducts
healing ceremonies testified that water from the Peaks is used
to treat illnesses of “high parts” of the body like the eyes,
sinuses, mouth, throat, and brain, including tumors, meningi-
tis, forgetfulness, and sleepwalking. He testified that the
Peaks are the only place to collect water with those medicinal
properties, and that he travels monthly to the Peaks to collect
it from Indian Springs, which is lower on the mountain and
to the west of the Snowbowl. The water there has particular
significance to the Hualapai because the tribe’s archaeological
sites are nearby.

   In another Hualapai religious ceremony, when a baby has
a difficult birth, a Hualapai spiritual leader brings a portion of
the placenta to the Peaks so that the child will be strong like
the twins and their mother in the Hualapai creation story. The
Hualapai also grind up ponderosa pine needles from the Peaks
in sacred water from the Peaks to aid women in childbirth.

   A Hualapai religious law forbids mixing the living and the
dead. In testimony in the district court, a spiritual leader gave
the example of washing a baby or planting corn immediately
after taking part in a death ceremony. Mixing the two will
cause a condition that was translated into English as “the
ghost sickness.” The leader testified that purification after
“touching death” depends on the intensity of the encounter. If
he had just touched the dead person’s clothes or belongings,
he might be purified in four days, but if he touched a body,
it would require a month.
10116               NAVAJO NATION v. USFS
                     (4)   The Havasupai

  The Peaks are similarly central to the beliefs of the Havasu-
pai, as the Forest Service acknowledged in the FEIS:

    The Hualapai and the Havasupai perceive the world
    as flat, marked in the center by the San Francisco
    Peaks, which were visible from all parts of the Hava-
    supai territory except inside the Grand Canyon. The
    commanding presence of the Peaks probably
    accounts for the Peaks being central to the Havasu-
    pai beliefs and traditions, even though the Peaks
    themselves are on the edge of their territory.

The Chairman of the Havasupai testified that the Peaks are the
most sacred religious site of the Havasupai: “That is where
life began.” The Havasupai believe that when the earth was
submerged in water, the tribe’s “grandmother” floated on a
log and landed and lived on the Peaks, where she survived on
water from the Peaks’ springs and founded the tribe.

   Water is central to the religious practices of the Havasupai.
Although they do not travel to the Peaks to collect water,
Havasupai tribal members testified that they believe the water
in the Havasu creek that they use in their sweat lodges comes
ultimately from the Peaks, to which they pray daily. They
believe that spring water is a living, life-giving, pure sub-
stance, and they do not use tap water in their religious prac-
tices. They perform sweat lodge ceremonies, praying and
singing as they use the spring water to make steam; they
believe that the steam is the breath of their ancestors, and that
by taking it into themselves they are purified, cleansed, and
healed. They give water to the dead to take with them on their
journey, and they use it to make medicines. The Havasupai
also gather rocks from the Peaks to use for making steam.
                   NAVAJO NATION v. USFS                 10117
   ii.   The Burden Imposed by the Proposed Snowbowl
                        Expansion

   Under the proposed expansion of the Snowbowl, up to 1.5
million gallons per day of treated sewage effluent would be
sprayed on Humphrey’s Peak from November through Febru-
ary. Depending on weather conditions, substantially more
than 100 million gallons of effluent could be deposited over
the course of the winter ski season.

   The Indians claim that the use of treated sewage effluent to
make artificial snow on the Peaks would substantially burden
their exercise of religion. Because the Indians’ religious
beliefs and practices are not uniform, the precise burdens on
religious exercise vary among the Appellants. Nevertheless,
the burdens fall roughly into two categories: (1) the inability
to perform a particular religious ceremony, because the cere-
mony requires collecting natural resources from the Peaks that
would be too contaminated — physically, spiritually, or both
— for sacramental use; and (2) the inability to maintain daily
and annual religious practices comprising an entire way of
life, because the practices require belief in the mountain’s
purity or a spiritual connection to the mountain that would be
undermined by the contamination.

   The first burden — the inability to perform religious cere-
monies because of contaminated resources — has been
acknowledged and described at length by the Forest Service.
The FEIS summarizes: “Snowmaking and expansion of facili-
ties, especially the use of reclaimed water, would contaminate
the natural resources needed to perform the required ceremo-
nies that have been, and continue to be, the basis for the cul-
tural identity for many of these tribes.” Further, “the use of
reclaimed water is believed by the tribes to be impure and
would have an irretrievable impact on the use of the soil,
plants, and animals for medicinal and ceremonial purposes
throughout the entire Peaks, as the whole mountain is
regarded as a single, living entity.”
10118               NAVAJO NATION v. USFS
   Three Navajo practitioners’ testimony at trial echoed the
Forest Service’s assessment in describing how the proposed
action would prevent them from performing various ceremo-
nies. Larry Foster, a Navajo practitioner who is training to
become a medicine man, testified that “once water is tainted
and if water comes from mortuaries or hospitals, for Navajo
there’s no words to say that that water can be reclaimed.” He
further testified that he objected to the current use of the
Peaks as a ski area, but that using treated sewage effluent to
make artificial snow on the Peaks would be “far more seri-
ous.” He explained, “I can live with a scar as a human being.
But if something is injected into my body that is foreign, a
foreign object — and reclaimed water, in my opinion, could
be water that’s reclaimed through sewage, wastewater, comes
from mortuaries, hospitals, there could be disease in the
waters — and that would be like injecting me and my mother,
my grandmother, the Peaks, with impurities, foreign matter
that’s not natural.”

   Foster testified that if treated sewage effluent were used on
the Peaks he would no longer be able to go on the pilgrimages
to the Peaks that are necessary to rejuvenate the medicine
bundles, which are, in turn, a part of every Navajo healing
ceremony. He explained:

    Your Honor, our way of life, our culture we live in
    — we live in the blessingway, in harmony. We try
    to walk in harmony, be in harmony with all of
    nature. And we go to all of the sacred mountains for
    protection. We go on a pilgrimage similar to Mus-
    lims going to Mecca. And we do this with so much
    love, commitment and respect. And if one mountain
    — and more in particularly with the San Francisco
    Peaks — which is our bundle mountain, or sacred,
    bundle mountain, were to be poisoned or given for-
    eign materials that were not pure, it would create an
    imbalance — there would not be a place among the
    sacred mountains. We would not be able to go there
                    NAVAJO NATION v. USFS                 10119
    to obtain herbs or medicines to do our ceremonies,
    because that mountain would then become impure. It
    would not be pure anymore. And it would be a dev-
    astation for our people.

   Appellant Navajo medicine man Norris Nez testified that
the proposed action would prevent him from practicing as a
medicine man. He told the district court that the presence of
treated sewage effluent would “ruin” his medicine, which he
makes from plants collected from the Peaks. He also testified
that he would be unable to perform the fundamental Blessing-
way ceremony, because “all [medicine] bundles will be
affected and we will have nothing to use eventually.”

   Foster, Nez, and Navajo practitioner Steven Begay testified
that because they believe the mountain is an indivisible living
entity, the entire mountain would be contaminated even if the
millions of gallons of treated sewage effluent are put onto
only one area of the Peaks. According to Foster, Nez, and
Begay, there would be contamination even on those parts of
the Peaks where the effluent would not come into physical
contact with particular plants or ceremonial areas. To them,
the contamination is not literal in the sense that a scientist
would use the term. Rather, the contamination represents the
poisoning of a living being. In Foster’s words, “[I]f someone
were to get a prick or whatever from a contaminated needle,
it doesn’t matter what the percentage is, your whole body
would then become contaminated. And that’s what would
happen to the mountain.” In Nez’s words, “All of it is holy.
It is like a body. It is like our body. Every part of it is holy
and sacred.” In Begay’s words, “All things that occur on the
mountain are a part of the mountain, and so they will have
connection to it. We don’t separate the mountain.”

  The Hualapai also presented evidence that the proposed
action would prevent them from performing particular reli-
gious ceremonies. Frank Mapatis, a Hualapai practitioner and
spiritual leader who visits the Peaks approximately once a
10120               NAVAJO NATION v. USFS
month to collect water for ceremonies and plants for medi-
cine, testified that the use of treated sewage effluent would
prevent him from performing Hualapai sweat lodge and heal-
ing ceremonies with the sacred water from the Peaks. Mapatis
testified that he believes that the treated sewage effluent
would seep into the ground and into the spring below the
Snowbowl where he collects his sacred water, so that the
spring water would be “contaminated” by having been
“touched with death.” Because contact between the living and
the dead induces “ghost sickness,” which involves hallucina-
tions, using water touched with death in healing ceremonies
“would be like malpractice.” Further, Mapatis would become
powerless to perform the healing ceremony for ghost sickness
itself, because that ceremony requires water from the Peaks,
the only medicine for illnesses of the upper body and head,
like hallucinations.

   The second burden the proposed action would impose —
undermining the Indians’ religious faith, practices, and way of
life by desecrating the Peaks’ purity— is also shown in the
record. The Hopi presented evidence that the presence of
treated sewage effluent on the Peaks would fundamentally
undermine all of their religious practices because their way of
life, or “beliefway,” is largely based on the idea that the Peaks
are a pure source of their rains and the home of the Katsinam.

   Leigh Kuwanwisiwma, a Hopi religious practitioner and
the director of the tribe’s Cultural Preservation Office,
explained the connection between contaminating the Peaks
and undermining the Hopi religion:

    The spiritual covenant that the Hopi clans entered
    into with the Caretaker I refer to as Ma’saw, the spir-
    itual person and the other d[ei]ties that reside — and
    the Katsina that reside in the Peaks started out with
    the mountains being in their purest form. They didn’t
    have any real intrusion by humanity.
                    NAVAJO NATION v. USFS                   10121
       The purity of the spirits, as best we can acknowl-
    edge the spiritual domain, we feel were content in
    receiving the Hopi clans. So when you begin to
    intrude on that in a manner that is really disrespect-
    ful to the Peaks and to the spiritual home of the Kat-
    sina, it affects the Hopi people. It affects the Hopi
    people, because as clans left and embarked on their
    migrations and later coming to the Hopi villages, we
    experienced still a mountain and peaks that were in
    their purest form as a place of worship to go to, to
    visit, to place our offerings, the tranquility, the sanc-
    tity that we left a long time ago was still there.

Antone Honanie, a Hopi practitioner, testified that he would
have difficulty preparing for religious ceremonies, because
treated sewage effluent is “something you can’t get out of
your mind when you’re sitting there praying” to the mountain,
“a place where everything is supposed to be pure.” Emory
Sekaquaptewa, a Hopi tribal member and research anthropol-
ogist, testified that the desecration of the mountain would
cause Katsinam dance ceremonies to lose their religious
value. They would “simply be a performance for perfor-
mance[’s] sake” rather than “a religious effort”: “Hopi people
are raised in this belief that the mountains are a revered place.
And even though they begin with kind of a fantasy notion,
this continues to grow into a more deeper spiritual sense of
the mountain. So that any thing that interrupts this perception,
as they hold it, would tend to undermine the — the integrity
in which they hold the mountain.”

  Summarizing the Hopi’s testimony, the district court wrote:

    The individual Hopi’s practice of the Hopi way per-
    meates every part and every day of the individual’s
    life from birth to death. . . . The Hopi Plaintiffs testi-
    fied that the proposed upgrades to the Snowbowl
    have affected and will continue to negatively affect
    the way they think about the Peaks, the Kachina and
10122               NAVAJO NATION v. USFS
    themselves when preparing for any religious activity
    involving the Peaks and the Kachina — from daily
    morning prayers to the regular calendar of religious
    dances that occur throughout the year. . . . The Hopi
    Plaintiffs also testified that this negative effect on the
    practitioners’ frames of mind due to the continued
    and increased desecration of the home of the Kachi-
    nas will undermine the Hopi faith and the Hopi way.
    According to the Hopi, the Snowbowl upgrades will
    undermine the Hopi faith in daily ceremonies and
    undermine the Hopi faith in their Kachina ceremo-
    nies as well as their faith in the blessings of life that
    they depend on the Kachina to bring.

408 F. Supp. 2d at 894-95.

   The Havasupai presented evidence that the presence of
treated sewage effluent on the Peaks would, by contaminating
the Peaks, undermine their sweat lodge purification ceremo-
nies and could lead to the end of the ceremonies. Rex Tilousi,
Chairman of the Havasupai, testified that Havasupai religious
stories teach that the water in Havasu Creek, which they use
for their sweat ceremonies, flows from the Peaks, where the
Havasupai believe life began. Although none of the three
Havasupai witnesses stated that they would be completely
unable to perform the sweat lodge ceremonies as a conse-
quence of the impurity introduced by the treated sewage efflu-
ent, Roland Manakaja, a traditional practitioner, testified that
the impurity would disrupt the ceremony:

    If I was to take the water to sprinkle the rocks to
    bring the breath of our ancestors — we believe the
    steam is the breath of our ancestors. And the rocks
    placed in the west signify where our ancestors go,
    the deceased. . . . Once the steam rises, like it does
    on the Peaks, the fog or the steam that comes off is
    creation. And once the steam comes off and it comes
    into our being, it purifies and cleanses us and we go
                    NAVAJO NATION v. USFS                 10123
    to the level of trance. . . . It’s going to impact men-
    tally my spirituality. Every time I think about sprin-
    kling that water on the rocks, I’m going to always
    think about this sewer that they’re using to recharge
    the aquifer.

He further testified that he was “concerned” that the water’s
perceived impurity might cause the sweat lodge ceremony to
die out altogether, if tribal members fear “breathing the organ-
isms or the chemicals that may come off the steam.”

   The record supports the conclusion that the proposed use of
treated sewage effluent on the San Francisco Peaks would
impose a burden on the religious exercise of all four tribes
discussed above — the Navajo, the Hopi, the Hualapai, and
the Havasupai. However, on the record before us, that burden
falls most heavily on the Navajo and the Hopi. The Forest
Service itself wrote in the FEIS that the Peaks are the most
sacred place of both the Navajo and the Hopi; that those
tribes’ religions have revolved around the Peaks for centuries;
that their religious practices require pure natural resources
from the Peaks; and that, because their religious beliefs dic-
tate that the mountain be viewed as a whole living being, the
treated sewage effluent would in their view contaminate the
natural resources throughout the Peaks. Navajo Appellants
presented evidence in the district court that, were the pro-
posed action to go forward, contamination by the treated sew-
age effluent would prevent practitioners from making or
rejuvenating medicine bundles, from making medicine, and
from performing the Blessingway and healing ceremonies.
Hopi Appellants presented evidence that, were the proposed
action to go forward, contamination by the effluent would
fundamentally undermine their entire system of belief and the
associated practices of song, worship, and prayer, that depend
on the purity of the Peaks, which is the source of rain and
their livelihoods and the home of the Katsinam spirits.

  In light of this showing, it is self-evident that the Snow-
bowl expansion prevents the Navajo and Hopi “from engag-
10124               NAVAJO NATION v. USFS
ing in [religious] conduct or having a religious experience”
and that this interference is “more than an inconvenience.”
Bryant, 46 F.3d at 949.The burden imposed on the religious
practices of the Navajo and Hopi is certainly as substantial as
the intrusion on confession deemed a “substantial burden” in
Mockaitis, 104 F.3d at 1531, and the denial of a Halal or
Kosher meat diet deemed a “substantial burden” in Shakur,
514 F.3d at 888-89. Thus, under RFRA, the Forest Service’s
approval of the Snowbowl expansion may only survive if it
furthers a compelling governmental interest by the least
restrictive means.

    c.   “Compelling Governmental Interest” and “Least
                    Restrictive Means”

   The majority refuses to hold that spraying treated sewage
effluent on Humphrey’s Peak imposes a “substantial burden”
on the Indians’ “exercise of religion.” It therefore does not
reach the question whether the burden can be justified by a
compelling interest and is the least restrictive means of fur-
thering that purpose. Because I would hold that the Snowbowl
expansion does constitute a substantial burden on the Indians’
religious exercise, I also address this second step of the RFRA
analysis.

   “Requiring a State to demonstrate a compelling interest and
show that it has adopted the least restrictive means of achiev-
ing that interest is the most demanding test known to constitu-
tional law.” City of Boerne, 521 U.S. at 534. In applying this
standard, we do not accept a generalized assertion of a com-
pelling interest, but instead require “a case-by-case determina-
tion of the question, sensitive to the facts of each particular
claim.” O Centro, 546 U.S. at 431 (quoting Smith, 494 U.S.
at 899 (O’Connor, J., concurring in the judgment)).

  The Forest Service and the Snowbowl have argued that
approving the use of treated sewage effluent to make artificial
snow serves several compelling governmental interests. The
                    NAVAJO NATION v. USFS                  10125
district court characterized those interests as: (1) “selecting
the alternative that best achieves [the Forest Service’s]
multiple-use mandate under the National Forest Management
Act,” which includes “managing the public land for recre-
ational uses such as skiing”; (2) protecting public safety by
“authorizing upgrades at Snowbowl to ensure that users of the
National Forest ski area have a safe experience”; and (3) com-
plying with the Establishment Clause. 408 F. Supp. 2d at 906.
I would hold that none of these interests is compelling.

   First, the Forest Service’s interests in managing the forest
for multiple uses, including recreational skiing, are, in the
words of the Court in O Centro, “broadly formulated interests
justifying the general applicability of government mandates”
and are therefore insufficient on their own to meet RFRA’s
compelling interest test. 546 U.S. at 431. Appellees have
argued that approving the proposed action serves the more
particularized compelling interest in providing skiing at the
Snowbowl, because the use of artificial snow will allow a
more “reliable and consistent operating season” at one of the
only two major ski areas in Arizona. I do not believe that
authorizing the use of artificial snow at an already functioning
commercial ski area in order to expand and improve its facili-
ties, as well as to extend its ski season in dry years, is a gov-
ernmental interest “of the highest order.” Yoder, 406 U.S. at
215.

   Second, while the Forest Service undoubtedly has a general
interest in ensuring public safety on federal lands, there has
been no showing that approving the proposed action advances
that interest by the least restrictive means. Appellees have
provided no specific evidence that skiing at the Snowbowl in
its current state is unsafe.

   Third, approving the proposed action does not serve a com-
pelling governmental interest in avoiding conflict with the
Establishment Clause. The Forest Service has not suggested
that avoiding a conflict with the Establishment Clause is a
10126                 NAVAJO NATION v. USFS
compelling interest served by the proposed action. Only the
Snowbowl has made that argument. The argument is not con-
vincing. The Supreme Court has repeatedly held that the Con-
stitution “affirmatively mandates accommodation, not merely
tolerance, of all religions, and forbids hostility toward any.”
Lynch v. Donnelly, 465 U.S. 668, 673 (1984). “Anything less
would require the ‘callous indifference’ we have said was
never intended by the Establishment Clause.” Id. (citations
omitted); see also Hobbie v. Unemp. App. Comm’n of Fla.,
480 U.S. 136, 144-45 (1987) (“This Court has long recog-
nized that the government may (and sometimes must) accom-
modate religious practices and that it may do so without
violating the Establishment Clause.”). Refusing to allow a
commercial ski resort in a national forest to spray treated sew-
age effluent on the Indians’ most sacred mountain is an
accommodation that falls far short of the sort of advancement
of religion that gives rise to an Establishment Clause viola-
tion.

                         F.   Conclusion

   I would therefore hold that the proposed expansion of the
Arizona Snowbowl, which would entail spraying up to 1.5
million gallons per day of treated sewage effluent on the holi-
est of the San Francisco Peaks, violates RFRA. The expansion
would impose a “substantial burden” on the Indians’ “exercise
of religion” and is not justified by a “compelling government
interest.”

         II.   National Environmental Protection Act

                 A.    Pleading under Rule 8(a)

   The majority concludes that Appellants failed properly to
plead a violation of NEPA in their complaint. The violation
in question is an alleged failure by the Forest Service to ana-
lyze the risks posed by human ingestion of artificial snow
made with treated sewage effluent. Because of the asserted
                    NAVAJO NATION v. USFS                  10127
pleading mistake, the majority declines to reach the merits of
the claimed violation.

   Under Federal Rule of Civil Procedure 8(a), a proper com-
plaint need only contain “a short and plain statement of the
claim showing that the pleader is entitled to relief.” Rule 8(a),
adopted in 1938, replaced the old “code pleading” regime
under which plaintiffs had been required to plead detailed fac-
tual allegations in the complaint, on pain of having their com-
plaints dismissed on demurrer. Under the more relaxed
“notice pleading” requirement of Rule 8(a), a plaintiff is not
required to plead detailed facts. Under Rule 8(a), a plaintiff is
required only to “advise the other party of the event being
sued upon, . . . provide some guidance in a subsequent pro-
ceeding as to what was decided for purposes of res judicata
and collateral estoppel, and . . . indicate whether the case
should be tried to the court or to a jury. No more is demanded
of the pleadings than this.” 5 C. Wright & A. Miller, Federal
Practice & Procedure § 1202 (2008).

   Appellants’ complaint in the district court, while general,
was sufficient to provide notice that they were asserting
NEPA violations based on the Forest Service’s failure to con-
sider the health risks presented by the Snowbowl expansion.
The Navajo Nation and the Havasupai Tribe both alleged in
their complaints that the Forest Service violated NEPA by
“fail[ing] to take a ‘hard look’ at the impacts of introducing
reclaimed waste water to the ecosystem.” [SER 1184; 1200].
In particular, they alleged, “The FEIS fails to adequately
address the effects of soil disturbance, and the persistent pol-
lutants in reclaimed water.” Id.

   In another context, generalized allegations such as these
might be insufficient to alert defendants that a specific health
risk, such as the ingestion of artificial snow, was included in
general statements referring to “the impacts of introducing
reclaimed waste water to the ecosystem” and “persistent pol-
lutants in reclaimed water.” In the context of this case, how-
10128               NAVAJO NATION v. USFS
ever, Appellants’ allegations were sufficient to put defendants
on notice of the nature of their NEPA claim.

   First, even before the complaint was filed, the Forest Ser-
vice was well aware of the dispute about whether the FEIS
adequately addressed the risk of children and others ingesting
artificial snow made from treated sewage effluent. For exam-
ple, in October 2002, before the draft EIS was published, the
Service wrote what it called a “strategic talking point”
addressing the risk posed by the ingestion of the artificial
snow. The “talking point” began with the question: “Will my
kids get sick if they eat artificial snow made from treated
wastewater?” It continued with a scripted answer: “[T]his
question is really one that will be thoroughly answered in the
NEPA analysis process.” Appellants repeatedly made clear to
the Forest Service, both in comments on the draft EIS and in
administrative appeals, that this risk needed to be addressed
as part of the NEPA process.

   Second, Appellants raised the issue of ingestion of artificial
snow in their motion for summary judgment, specifically
addressing several pages to the following argument: “The
FEIS Does Not Contain a ‘Reasonably Thorough Discussion
of the Significant Aspects of the Probable Environmental
Consequences’ of the Project — The FEIS Ignores (In Part)
the Possibility of Children Eating Snow Made from
Reclaimed Water.” [Plaintiffs’ Motion for Summary Judg-
ment at 20-23]. The Forest Service and the Snowbowl both
objected that this argument was not adequately alleged in the
complaint. But they showed no prejudice arising out of the
alleged lack of notice, and they addressed the merits of the
issue in their opposition to the motion. [Defendant’s Response
In Opposition to All Plaintiffs’ Motions for Summary Judg-
ment at 16-17; Arizona Snowbowl Resort LP’s Opposition to
Plaintiffs’ Motions for Summary Judgment at 5-6].

   Third, Appellants had raised the issue of ingestion of artifi-
cial snow in their administrative appeal, and the Forest Ser-
                     NAVAJO NATION v. USFS                  10129
vice had no need to develop additional evidence, through
discovery or otherwise, in order to address the issue in the dis-
trict court.

    The majority objects to this analysis on two grounds. First,
it contends that because Appellants have not appealed the dis-
trict court’s denial of their motion to amend their complaint,
they cannot now contend that their complaint was adequate.
Maj. op. at 10070-71 & n.26. That is not the law. If a com-
plaint is adequate under Rule 8(a), there is no need to amend
it. It is well established that if a plaintiff believes that a com-
plaint satisfies Rule 8(a), he or she may stand on the com-
plaint and appeal a dismissal to the court of appeals. See
WMX Technologies, Inc. v. Miller, 80 F.3d 1315, 1318 (9th
Cir. 1996) (citing Carson Harbor Village Ltd. v. City of Car-
son, 37 F.3d 468, 471 n.3 (9th Cir. 1994) (quoting McGuckin
v. Smith, 974 F.2d 1050, 1053 (9th Cir.1992))). A plaintiff
may move to amend a complaint that, in the view of the dis-
trict court, is inadequate under Rule 8(a). But making such a
motion is not an admission, for purposes of appeal, that the
district court is correct in viewing the complaint as inade-
quate. Nor, having made such a motion, is the plaintiff
required to appeal the district court’s denial of that motion in
order to assert that the initial complaint was adequate. See,
e.g., Quinn v. Ocwen Federal Bank FSB, 470 F.3d 1240, 1247
n.2 (8th Cir. 2006).

   Second, the majority contends that the Navajo Appellants
“do not explain why their complaint is otherwise sufficient to
state this NEPA claim—despite the Defendants’ assertion that
the Navajo Plaintiffs failed to plead this NEPA claim.” Maj.
op. at 10070. The majority is wrong. The Navajo Appellants
clearly “explain” why their complaint was sufficient. Part
III.B of their brief in this court is headed: “The FEIS Ignores
the Possibility of Children Eating Snow Made from
Reclaimed Water.” Part III.B.3 of their brief is headed: “This
Issue Was Properly Raised and Considered by the Lower
10130                NAVAJO NATION v. USFS
Court.” [Reply brief, at 19] The first paragraph of Part III.B.3
reads:

       Defendants assert that Plaintiffs did not raise this
    issue in their comments on the the DEIS, in their
    administrative appeal, or in their Complaint. As a
    result, according to defendants, Plaintiffs are pre-
    cluded from raising this argument on appeal. This
    misstates the facts of the case and applicable law.

[Id.] (Emphasis added).

   The Navajo Appellants explain in their brief that the issue
of children eating snow made from effluent was raised during
the preparation of the FEIS. They explain that defendants
were therefore already well aware of this issue when it was
raised in the district court. They explain, further, in their brief
in this court: “Plaintiffs properly pled violations of NEPA in
their Complaint, even though the specific allegations at issue
were not included therein. The issue [of the FEIS’s failure to
analyze the risk of children ingesting snow made from treated
effluent] was briefed at summary judgment by all parties and
presented at oral argument. The lower court heard the argu-
ment . . . and issued a decision on this claim resulting in this
appeal.” Id. at 23-4.

   Under notice pleading, a plaintiff need not make specific
allegations in the complaint, so long as the complaint is suffi-
cient to put defendant on notice of the nature of plaintiff’s
claim. As the Navajo Appellants make clear, the defendants
in the district court were well aware of the nature of plaintiffs’
claim that the FEIS failed to analyze the risk of children eat-
ing snow made from the effluent. This is sufficient to satisfy
the notice pleading requirement of Rule 8(a).

   I would therefore reach the merits of Appellants’ claim that
the Forest Service failed to study adequately the risks posed
                   NAVAJO NATION v. USFS                 10131
by human ingestion of artificial snow made with treated sew-
age effluent.

                         B.   Merits

   “NEPA ‘does not mandate particular results,’ but ‘simply
provides the necessary process’ to ensure that federal agencies
take a ‘hard look’ at the environmental consequences of their
actions.” Muckleshoot Indian Tribe v. U.S. Forest Serv., 177
F.3d 800, 814 (9th Cir. 1999) (quoting Robertson v. Methow
Valley Citizens Council, 490 U.S. 332, 350 (1989)). Regula-
tions require that an EIS discuss environmental impacts “in
proportion to their significance.” 40 C.F.R. § 1502.2(b). For
impacts discussed only briefly, there should be “enough dis-
cussion to show why more study is not warranted.” Id.

   We employ a “ ‘rule of reason [standard] to determine
whether the [EIS] contains a reasonably thorough discussion
of the significant aspects of the probable environmental con-
sequences.’ ” Ctr. for Biological Diversity v. U.S. Forest
Serv., 349 F.3d 1157, 1166 (9th Cir. 2003) (first alteration in
original) (quoting Kern v. U.S. Bureau of Land Mgmt., 284
F.3d 1062, 1071 (9th Cir. 2002)). In reviewing an EIS, a court
must not substitute its judgment for that of the agency, but
rather must uphold the agency decision as long as the agency
has “considered the relevant factors and articulated a rational
connection between the facts found and the choice made.”
Selkirk Conservation Alliance v. Forsgren, 336 F.3d 944,
953-54 (9th Cir. 2003) (quoting Wash. Crab Producers, Inc.
v. Mosbacher, 924 F.2d 1438, 1441 (9th Cir. 1990)).

   The treated sewage effluent proposed for use in making
artificial snow at the Snowbowl meets the standards of the
ADEQ for what Arizona calls “A+ reclaimed water.” The
ADEQ permits use of A+ reclaimed water for snowmaking,
but it has specifically disapproved human ingestion of such
water. Arizona law requires users of reclaimed water to “place
and maintain signage at locations [where the water is used] so
10132               NAVAJO NATION v. USFS
the public is informed that reclaimed water is in use and that
no one should drink from the system.” Ariz. Admin. Code
§ R18-9-704(H) (2005). Human consumption, “full-
immersion water activity with a potential of ingestion,” and
“evaporative cooling or misting” are all prohibited. Id. § R18-
9-704(G)(2). Irrigation users must employ “application meth-
ods that reasonably preclude human contact,” including pre-
venting “contact with drinking fountains, water coolers, or
eating areas,” and preventing the treated effluent from “stand-
ing on open access areas during normal periods of use.” Id.
§ R18-9-704(F).

   The FEIS does not contain a reasonably thorough discus-
sion of the risks posed by possible human ingestion of artifi-
cial snow made from treated sewage effluent, and it does not
articulate why such discussion is unnecessary.

   The main body of the FEIS addresses the health implica-
tions of using treated sewage effluent in subchapter 3H, “Wa-
tershed Resources.” Much of the subchapter’s analysis
focuses on the “hydrogeologic setting” and on the effect of
the artificial snow once it has melted. The part of the subchap-
ter describing the treated sewage effluent acknowledges that
its risks to human health are not well known because it con-
tains unregulated contaminants in amounts not ordinarily
found in drinking water, including prescription drugs and
chemicals from personal care products. The subchapter con-
tains tables listing the amounts of various organic and inor-
ganic chemical constituents that have been measured in the
treated sewage effluent. One table compares the level of con-
taminants in Flagstaff’s treated sewage effluent to the level
permitted under national drinking water standards. The table
shows that Flagstaff simply does not test for the presence of
the following contaminants regulated by the national stan-
dards: Acrylamide, Dalapon, Di(2-ethylhexyl) adipate,
Dinoseb, Diquat, Endothall, Epichlorohydrin, Ethylene dibro-
mide, Lindane, Oxamyl (Vydate), Picloram, Simazine, and
Aluminum. The table also shows that Flagstaff does not mea-
                    NAVAJO NATION v. USFS                 10133
sure the following contaminants with sufficient precision to
determine whether they are present at levels that exceed the
national standards: Nitrate, Benzo (a) pyrene (PAHs), Penta-
chlorophenol, and Polychlorinatedbiphenyls (PCBs). How-
ever, the FEIS does not go on to discuss either the health risks
resulting from ingestion of the treated sewage effluent or the
likelihood that humans — either adults or children — will in
fact ingest the artificial snow.

   Instead, the environmental impact analysis in subchapter
3H, the only part of the FEIS to discuss the characteristics of
treated sewage effluent, addresses only the impact on the
watersheds and aquifers. That analysis assesses the treated
sewage effluent’s impact after it has filtered through the
ground, a process the FEIS estimates may result in “an order
of magnitude decrease in concentration of solutes.” Thus,
although the subchapter reasonably discusses the human
health risks to downgradient users, it does not address the
risks entailed in humans’ direct exposure to, and possible
ingestion of, undiluted treated sewage effluent that has not yet
filtered through the ground.

   Only two statements in the FEIS could possibly be mis-
taken for an analysis of the risk that children would ingest the
artificial snow. The first follows three combined questions by
a commenter: (1) whether signs would be posted to warn that
“reclaimed water” has been used to make the artificial snow;
(2) how much exposure to the snow would be sufficient to
make a person ill; and (3) how long it would take to see
adverse effects on plants and animals downstream. The
response to these questions is four sentences long. It states
that signs would be posted, but it does not say how numerous
or how large the signs would be. It then summarizes the treat-
ment the sewage would undergo. The final sentence asserts:
“In terms of microbiological and chemical water quality, the
proposed use of reclaimed water for snowmaking represents
a low risk of acute or chronic adverse environmental impact
to plants, wildlife, and humans.”
10134                NAVAJO NATION v. USFS
   This response does not answer the specific and highly rele-
vant question: How much direct exposure to the artificial
snow is safe? Nor does the response provide any analysis of
the extent of the likely “exposure,” including the likelihood
that children or adults would accidentally or intentionally
ingest the snow made from non-potable treated sewage efflu-
ent.

  Another statement appears on the last page of responses to
comments in the FEIS. The questions and response are:

    [Question:] In areas where reclaimed water is pres-
    ently used, there are signs posted to warn against
    consumption of the water. Will these signs be posted
    at the Snowbowl? If so, how will that keep children
    from putting snow in there [sic] mouths or acciden-
    tally consuming the snow in the case of a wreck?

    [Answer:] There will be signs posted at Snowbowl
    informing visitors of the use of reclaimed water as a
    snowmaking water source. Much like areas of Flag-
    staff where reclaimed water is used, it is the respon-
    sibility of the visitor or the minor’s guardian to avoid
    consuming snow made with reclaimed water. It is
    important to note that machine-produced snow
    would be mixed and therefore diluted with natural
    snow decreasing the percentage of machine-
    produced snow within the snowpack. Because
    ADEQ approved the use of reclaimed water, it is
    assumed different types of incidental contact that
    could potentially occur from use of class A
    reclaimed water for snowmaking were fully consid-
    ered.

   There are several problems with this response. First, the
response does not assess the risk that children will eat the arti-
ficial snow. Stating that it is the parents’ responsibility to pre-
vent their children from doing so neither responds to the
                   NAVAJO NATION v. USFS                 10135
question whether signs would prevent children from eating
snow nor addresses whether ingesting artificial snow would
be harmful. Second, the Forest Service’s assumption that the
ADEQ’s approval means the snow must be safe for ingestion
is inconsistent with that same agency’s regulations, which are
designed to prevent human ingestion. Third, the assumption
that the ADEQ actually analyzed the risk of skiers ingesting
the treated sewage effluent snow is not supported by any evi-
dence in the FEIS (or elsewhere in the administrative record).
Finally, the Forest Service’s answer is misleading in stating
that the treated sewage effluent will be “diluted.” The artifi-
cial snow would itself be made entirely from treated sewage
effluent and would only be “mixed and therefore diluted”
with natural snow insofar as the artificial snow intermingles
with a layer of natural snow. During a dry winter, there may
be little or no natural snow with which to “dilute” the treated
sewage effluent.

   Appellees have also contended that the FEIS “sets forth rel-
evant mitigation measures” to “the possibility that someone
may ingest snow.” Although Appellees have not specified the
“relevant mitigation measures” to which they refer, the only
mitigation measure mentioned in the FEIS is the requirement
under Arizona law that the Snowbowl post signs “so the pub-
lic is informed that reclaimed water is in use and that no one
should drink from the system.” Ariz. Admin. Code § R18-9-
704(H) (2005). This “mitigation measure” is not listed along
with the fifty-five mitigation measures catalogued in a table
in the FEIS. Cf. 40 C.F.R. § 1502.14(f) (requiring agencies to
include “appropriate mitigation measures” in the EIS’s
description of the proposal and its alternatives). The mea-
sure’s omission from the FEIS table is hardly surprising, how-
ever, given that the FEIS does not address as an
environmental impact the risk to human health from the possi-
ble ingestion of artificial snow made from treated sewage
effluent.

  Our role in reviewing the FEIS under the APA is not to
second-guess a determination by the Forest Service about
10136                NAVAJO NATION v. USFS
whether artificial snow made from treated sewage effluent
would be ingested and, if so, whether such ingestion would
threaten human health. We are charged, rather, with evaluat-
ing whether the FEIS contains “a reasonably thorough discus-
sion of the significant aspects of the probable environmental
consequences.” Ctr. for Biological Diversity, 349 F.3d at
1166 (quotation marks omitted). An agency preparing an EIS
is required to take a “hard look” that “[a]t the least . . . encom-
passes a thorough investigation into the environmental
impacts of an agency’s action and a candid acknowledgment
of the risks that those impacts entail.” Nat’l Audubon Soc’y v.
Dep’t of the Navy, 422 F.3d 174, 185 (4th Cir. 2005) (citing
Robertson, 490 U.S. 332, 350 (1989) (stating that NEPA
requires environmental costs to be “adequately identified and
evaluated”)). A proper NEPA analysis will “foster both
informed decisionmaking and informed public participation.”
Churchill County v. Norton, 276 F.3d 1060, 1071 (9th Cir.
2001) (quoting California v. Block, 690 F.2d 753, 761 (9th
Cir. 1982)).

   I do not believe that the Forest Service has provided a “rea-
sonably thorough discussion” of any risks posed by human
ingestion of artificial snow made from treated sewage effluent
or articulated why such a discussion is unnecessary, has pro-
vided a “candid acknowledgment” of any such risks, and has
provided an analysis that will “foster both informed decision-
making and informed public participation.” I would therefore
hold that the FEIS does not satisfy NEPA with respect to the
possible risks posed by human ingestion of the artificial snow.

                        III.   Conclusion

   I would hold that Appellants have proved violations of both
the Religious Freedom Restoration Act and the National Envi-
ronmental Policy Act. Of the two, the RFRA violation is by
far the more serious. A NEPA violation can almost always be
cured, and certainly could be cured in this case. However, the
RFRA violation resulting from the proposed development of
                    NAVAJO NATION v. USFS                  10137
the Snowbowl is not curable. Because of the majority’s deci-
sion today, there will be a permanent expansion of the Ari-
zona Snowbowl. Up to 1.5 million gallons of treated sewage
effluent per day will be sprayed on Humphrey’s Peak for the
foreseeable future.

   The San Francisco Peaks have been at the center of reli-
gious beliefs and practices of Indian tribes of the Southwest
since time out of mind. Humphrey’s Peak, the holiest of the
San Francisco Peaks, will from this time forward be dese-
crated and spiritually impure. In part, the majority justifies its
holding on the ground that what it calls “public park land” is
land that “belongs to everyone.” Maj. op. at 10042. There is
a tragic irony in this justification. The United States govern-
ment took this land from the Indians by force. The majority
now uses that forcible deprivation as a justification for spray-
ing treated sewage effluent on the holiest of the Indians’ holy
mountains, and for refusing to recognize that this action con-
stitutes a substantial burden on the Indians’ exercise of their
religion.

   RFRA was passed to protect the exercise of all religions,
including the religions of American Indians. If Indians’ land-
based exercise of religion is not protected by RFRA in this
case, I cannot imagine a case in which it will be. I am truly
sorry that the majority has effectively read American Indians
out of RFRA.